 

Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ZAIS GROUP PARENT, LLC

 

 

Effective March 17, 2015

 

THE LIMITED LIABILITY COMPANY INTERESTS IN ZAIS GROUP PARENT, LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED (EACH, A “TRANSFER”) AT ANY TIME
EXCEPT IN COMPLIANCE WITH: (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND
CONDITIONS OF THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (AS AMENDED FROM TIME TO TIME, THE “LLC AGREEMENT”); AND (III) ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND
THE APPLICABLE MEMBER.  SUCH LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS LLC AGREEMENT AND ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE
APPLICABLE MEMBER.  THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED
LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 

Table of Contents

 

    Page       Article I Defined Terms 2       1.1. Defined Terms 2       1.2.
Terms Defined Elsewhere 13       Article II Formation and Name; Office; Purpose;
Term 13       2.1. Organization 13       2.2. Name of the Company 14       2.3.
Purpose 14       2.4. Term 14       2.5. Registered Office; Principal Place of
Business; Other Offices 14       2.6. Registered Agent 14       Article III
Units 15       3.1. Units; Capitalization; Schedule of Members 15       3.2.
Release of Additional Founder Units 17       3.3. Certain Adjustments to
Unreleased Additional Founder Units 17       3.4. Authorization and Issuance of
Additional Units 19       3.5. Member’s Interest 20       3.6. Certificates
Representing Units; Lost, Stolen or Destroyed Certificates; Registration and
Transfer of Units 20       3.7. Transfer Agent, Exchange Agent and Registrar 21
      3.8. Interest as a Security 21       3.9. Spousal Consent 21       Article
IV Capital Contributions; Capital Accounts 21       4.1. Capital Accounts 21    
  4.2. No Interest on Capital Contributions 21       4.3. Return of Capital
Contributions 22       4.4. Redemption of Class A Common Stock 22       4.5.
Withdrawal of Funds or Loans 22       4.6. Capital Accounts 22       Article V
Allocations and Distributions 24       5.1. Allocations of Net Income and Net
Losses 24       5.2. Book/Tax Disparities 25       5.3. Allocation of
Nonrecourse Deductions 25

 

-i-

 

 

Table of Contents

(continued)

 

    Page       5.4. Allocation of Partner Nonrecourse Deductions 25       5.5.
Minimum Gain Chargeback 25       5.6. Member Minimum Gain Chargeback 25      
5.7. Qualified Income Offset 25       5.8. Excess Nonrecourse Liabilities 25    
  5.9. Gross Income Allocation 26       5.10. Section 754 Elections 26      
5.11. Regulatory Allocations 26       5.12. Loss Limitation 26       5.13.
Allocations and Distributions to Transferred Units and Class B Units 27      
5.14. Distributions 27       5.15. Distributions In-Kind 29       5.16.
Restricted Distributions 29       5.17. No Recourse 29       5.18. Special
Distribution to Founder Members 29       Article VI Exculpation; Indemnification
29       6.1. Exculpation and Indemnification 29       6.2. Duties 32       6.3.
D&O Insurance 32       Article VII Management and Officers 32       7.1.
Management of the Company 32       7.2. Officers 33       7.3. Certain Costs and
Expenses 34       7.4. Affiliate Loans 34       Article VIII Members 35      
8.1. Limitations 35       8.2. No Voting Rights 35       8.3. Liability 35      
8.4. Return of Distributions 35       8.5. Representations and Warranties 35    
  8.6. No State Law Partnership 37       8.7. Additional Members 38

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       8.8. Class B Member Restrictive Covenants 38       Article IX
Transfer of Interests 41       9.1. Restrictions on Transfers of Interests 41  
    9.2. Effect of Assignment 41       9.3. Overriding Transfer Provisions 41  
    9.4. Substitute Members 43       9.5. Co-Sale Right 43       9.6. Approved
Sale 44       9.7. Class B Unit Forfeiture 45       Article X Dissolution,
Liquidation, and Termination of the Company 46       10.1. Events of Dissolution
46       10.2. Procedure for Winding Up and Dissolution 46       10.3. Hart
Scott Rodino 46       10.4. Deficit Capital Accounts 46       10.5. Termination
47       10.6. Filing of Certificate of Cancellation 47       Article XI Books,
Records, Information Rights, Accounting and Tax Matters 47       11.1. Books and
Records 47       11.2. Budget 47       11.3. Financial Reports 48       11.4.
Annual Accounting Period; Accounting Method 48       11.5. Tax Matters 48      
Article XII Amendments 50       12.1. Approval of Amendments 50       12.2.
Amendment of Certificate of Formation 51       Article XIII General Provisions
51       13.1. Confidentiality 51       13.2. Further Assurances 52       13.3.
Notifications 53       13.4. Specific Performance 53

 

-iii-

 

 

Table of Contents

(continued)

 

    Page       13.5. Complete Agreement 53       13.6. Power of Attorney 54    
  13.7. Applicable Law; Venue; Waiver of Jury Trial 54       13.8. References to
this Agreement; Headings 55       13.9. Binding Provisions 55       13.10.
Construction 55       13.11. Severability 56       13.12. Counterparts 56      
13.13. No Third Party Beneficiaries 56       13.14. Mutual Drafting 56      
13.15. Waiver of Partition 57       13.16. Rights and Remedies Cumulative 57    
  13.17. Founder Member Representative 57

 

-iv-

 

 

SECOND AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ZAIS GROUP PARENT, LLC

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (including
the Schedules and Exhibits attached hereto, and as it may be amended, restated
or otherwise modified from time to time, this “Agreement”) of ZAIS Group Parent,
LLC, a Delaware limited liability company (the “Company”), is entered into as of
March 17, 2015 (the “Effective Date”), by and among each of the Members, and
such other Persons as may become parties to this Agreement and be admitted as
Members in accordance with the provisions hereof from time to time (each, a
“Member,” and collectively, the “Members”). Certain capitalized terms used in
this Agreement are defined in Article I.

 

RECITALS

 

WHEREAS, the Company was formed as a limited liability company under the Act
pursuant to the filing of the Certificate of Formation with the Secretary of
State on July 8, 1997;

 

WHEREAS, the then-members of the Company entered into a Limited Liability
Company Agreement of the Company, dated as of October 28, 1997 to reflect and
set forth their respective rights and obligations with respect to the Company,
which was amended and restated on June 18, 2004 (as so amended and restated, the
“Prior Operating Agreement”); and

 

WHEREAS, the Company and the Members have entered into that certain Investment
Agreement, dated as of September 16, 2014 (as amended, the “Investment
Agreement”) with ZAIS Group Holdings, Inc., a Delaware corporation formerly
known as HF2 Financial Management Inc. (“Holdings”), and in connection with the
transactions contemplated thereby, among other things, the parties hereto desire
to amend and restate the Prior Operating Agreement in its entirety as set forth
herein, including to convert all outstanding limited liability company interests
in the Company into Class A Units and to admit Holdings as the sole Managing
Member of the Company;

 

WHEREAS, prior to the Effective Date, Christian Zugel was the managing member of
the Company; and

 

WHEREAS, the Members desire to continue Christian Zugel’s managing control of
the Company on and after the Effective Date and, accordingly, in connection with
the admission of Holdings as the sole Managing Member of the Company, the
Managing Member caused the Control Shares to be Transferred to the Founder
Members, and the Founder Members in turn deposited the Control Shares into the
Control Shares Trust.

 

 

 

  

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree to amend and restate the Prior Operating Agreement as
follows:

 

Article I
Defined Terms

 

1.1.          Defined Terms. The following capitalized terms shall have the
meanings specified in this Section 1.1. Other terms are defined in the text of
this Agreement, and such terms shall have the respective meanings ascribed to
them herein.

 

“1st Value Determination Event” means the first time the Total Class A Share
Value is equal to or exceeds $12.50 per share of Class A Common Stock during the
Additional Unit Period.

 

“2nd Value Determination Event” means the first time the Total Class A Share
Value is equal to or exceeds $15.00 per share of Class A Common Stock during the
Additional Unit Period.

 

“3rd Value Determination Event” means the first time the Total Class A Share
Value is equal to or exceeds $18.00 per share of Class A Common Stock during the
Additional Unit Period.

 

“4th Value Determination Event” means the first time the Total Class A Share
Value is equal to or exceeds $21.50 per share of Class A Common Stock during the
Additional Unit Period.

 

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

 

“Additional Founder Units” means the Class A Units set forth opposite the name
of each Founder Member on Exhibit A attached hereto with respect to each Value
Determination Event.

 

“Additional Unit Period” means the period commencing on the Effective Date and
ending on the fifth (5th) anniversary thereof.

 

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant taxable year
or other relevant period, after (i) crediting to such Capital Account any
amounts that such Member is obligated to restore pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Regulations (or is deemed to be obligated to
restore pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations) and (ii) debiting to such Capital Account the
items described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the
Regulations.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

- 2 -

 

  

(i)Credit to such Capital Account any amounts that such Member is deemed to be
obligated to restore pursuant to the penultimate sentences in Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), and

 

(ii)Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or, with respect to any Person that is
an individual, such Person’s Family Member. For purposes of this definition,
“control,” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of equity interests,
by contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings to the foregoing. For purposes of the definition of
“control,” a general partner, managing member or trustee of a Person shall
always be considered to control such Person. Notwithstanding the foregoing, for
purposes of this Agreement, none of the Members or their Affiliates, solely by
virtue of being Members of the Company, shall be considered Affiliates of any
other Members or the Company; provided that the Managing Member shall be deemed
to be an Affiliate of the Company.

 

“Asset Value” means, with respect to any asset, such asset’s adjusted basis for
federal income tax purposes, except as follows:

 

(i)the initial Asset Value of any asset contributed by a Member to the Company
shall be the Fair Market Value of such asset, as agreed to by the contributing
Member and the Managing Member;

 

(ii)the Asset Value of all Company assets shall be adjusted to equal their
respective Fair Market Values, as determined in good faith by the Managing
Member in connection with: (a) the distribution by the Company to a Member of
more than a de minimis amount of Company assets as consideration for all or a
portion of such Member’s Interest; (b) the acquisition of any additional
Interest (or increase in its Interest) by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (c) the grant of an Interest in
the Company as consideration for the provision of services to or for the benefit
of the Company by an existing Member acting in a Member capacity, or by a new
Member acting in a Member capacity or in anticipation of being a Member; and (d)
the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); provided, that, except as otherwise provided
herein, adjustments pursuant to subparagraphs (a), (b) and (c) hereof shall be
made solely if and to the extent the Managing Member determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members; and

 

- 3 -

 

  

(iii)the Asset Value of any Company asset distributed to any Member shall be the
Fair Market Value of such asset on the date of distribution, as determined in
good faith by the Managing Member;

 

If the Asset Value of an asset has been determined or adjusted pursuant to
clause (i) or clause (ii) of this definition, such Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Net Income or Net Loss.

 

“Assumed Tax Rate” means the applicable highest effective marginal combined
federal, state and local income tax rate for an individual resident (or
corporate resident, if greater) in New York City, taking into account the
character of the income as ordinary income or (long-term or short-term) capital
gains, as appropriate, and the year in which the taxable net income is
recognized by the Company, and the deductibility of state and local income taxes
as applicable at the time for federal income tax purposes and any limitations
thereon.

 

“Business” means the business of providing Investment Services.

 

“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
obligated by Law or executive order to close.

 

“Capital Account” means the account maintained by the Company with respect to a
Member in accordance with Section 4.6.

 

“Capital Contribution” means any contribution of cash or other assets to the
Company by a Member.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire or that are convertible into any of the
foregoing.

 

“Certificate of Formation” means the certificate of formation of the Company as
in effect on the Effective Date, as the same may be amended or restated from
time to time.

 

“Change of Control” has the meaning set forth in the Exchange Agreement.

 

“Change of Control Event” means any transaction or series of related
transactions that: (i) if and when consummated, would result in a Change of
Control (excluding a Change of Control described in clause (ii) of the
definition of Change of Control that was not approved by the Board prior to the
occurrence of such Change of Control); or (ii) involves (A) the Transfer of all
or substantially all of the property, rights or assets of the Company (including
a transfer of ZAIS Group, LLC or substantially all of its Operating
Subsidiaries), excluding any such Transfer to an Affiliate of the Managing
Member or any Founder Member; (B) a transfer of all or substantially all of the
Units; (C) a recapitalization of the Company; (D) a merger, consolidation or
other form of reorganization of the Company; or (E) any combination of any of
the foregoing events described in clauses (A) through (D), and solely in the
case of each of clauses (B) through (E), after which the Company is no longer an
Affiliate (without giving effect to the proviso of the last sentence of the
definition Affiliate) of the Managing Member or any Founder Member.

 

- 4 -

 

  

“Class A Common Stock” means Class A Common Stock, par value $0.0001 per share,
of the Managing Member.

 

“Class A Unit” means a Class A Unit of the Company.

 

“Class B Common Stock” means Class B Common Stock, par value $0.000001 per
share, of the Managing Member.

 

“Class B Member” means a Person who holds Class B Units.

 

“Class B Unit” means a Class B Unit of the Company.

 

“Client” means Persons to whom the Company or any of its Subsidiaries provides
Investment Services, including any institutional clients (including insurance
companies, pension funds and endowments, but expressly excluding any
collateralized loan obligation transaction purchasers), on a managed account
basis or otherwise, hedge funds, fund of funds, and other pooled investment
vehicles, real estate investment trust or business development company.

 

“Closing Price” means, as of any particular date: (a) the closing price of the
Class A Common Stock for such day on NASDAQ, or if the Class A Common Stock is
not listed on NASDAQ, the principal national securities exchange on which the
Class A Common Stock may at the time be listed; (b) if there have been no sales
of the Class A Common Stock on such exchange on any such day, the average of the
highest bid and lowest asked prices for the Class A Common Stock on such
exchange at the end of such day; (c) if on any such day the Class A Common Stock
is not listed on a domestic securities exchange, the closing sales price of the
Class A Common Stock as quoted on the OTC Bulletin Board, the Pink OTC Markets
or similar quotation system or association for such day; or (d) if there have
been no sales of the Class A Common Stock on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association on such day, the average
of the highest bid and lowest asked prices for the Class A Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day. If at any time the Class A Common Stock is
not listed on any domestic securities exchange or quoted on the OTC Bulletin
Board, the Pink OTC Markets or similar quotation system or association, the
“Closing Price” of the Class A Common Stock shall be the fair market value per
share as determined jointly by Managing Member, the Founder Member
Representative (so long as the Founder Member Ownership Threshold is met) and
the Required Independent Directors.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, or any
corresponding provision of any succeeding Law.

 

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Company Property” means all interests in properties, whether real or personal,
and rights of any type owned thereon or held by the Company or any Subsidiary.

 

- 5 -

 

  

“Competitive Investment Services” means Investment Services with respect to
mortgage, government, corporate or other credit products, including residential
whole loans, residential mortgage-based securities, asset-based securities,
commercial real estate, commercial whole loans, commercial mortgage-based
securities, investment grade government or corporate credit, high yield
government or corporate credit or structured government or corporate credit
vehicles or with respect to other products that compete with the Business in the
United States, Asia or Europe.

 

“Confidential Information” means any confidential, non-public or proprietary
information (whether received before or after the Effective Date and whether
transmitted orally or in writing or stored electronically) relating to the
business or the affairs of the Managing Member, the Company, the Subsidiaries or
its or their respective clients, officers, directors, Members or Principals of
Members and identified (orally or in writing), or otherwise known by (or should
reasonably be known by) the recipient, as being confidential. The following
information (which list is not intended to be exhaustive) shall be considered
“Confidential Information” without the need for identification as such: the
information provided to a Member pursuant to Article XI, future transactions
(regardless of whether such transactions are consummated), customer lists,
employee lists, salary and other compensation or benefits of employees,
financial data, financial or strategic plans, forecasts, records and other
business information, plans, reports or data, client lists, information
encompassed in drawings, designs, plans, proposals, reports, research, marketing
and sales plans, costs, quotations, specification sheets, recording media,
information which relates, directly or indirectly, to the computer systems and
computer technology, including source codes, object codes, reports, flow charts,
screens, algorithms, use manuals, installation or operation manuals, computer
software, spreadsheets, data computations, formulas, techniques, databases, and
any other form or compilation of computer-related information and other
confidential, non-public or proprietary information relating to the business or
the affairs of the Managing Member, the Company, the Subsidiaries or its or
their respective clients, directors, officers, Members or Principals of Members.
Confidential Information shall not, however, include any information that: (i)
is or becomes generally available to the public other than as a result of a
disclosure by any Member or officer in breach of this Agreement; (ii) was or
becomes available on a non-confidential basis from a source other than the
Company or any Member, officer or director; provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Managing Member, the Company or
any other Person with respect to such information; (iii) is or was developed by
the receiving Person independently of, or was known by the receiving Person
prior to, any disclosure of such information made by the disclosing Person,
other than disclosures by any Member or any Affiliate of a Member in connection
with its employment by or provision of services to the Managing Member, the
Company or any of the Company’s Subsidiaries; (iv) to the extent it is required
to be disclosed by order of a court of competent jurisdiction, administrative
agency or governmental body, or by any Law, or by subpoena, summons or any other
administrative or legal process, or by applicable regulatory standards, after
notice of such requirement has been given to the Company or the disclosing
Person (except as prohibited by Law) and the Company or the disclosing Person
has had a reasonable opportunity to oppose such disclosure; or (v) is disclosed
with the written consent of the Person for which such Confidential Information
relates or, with respect to any Confidential Information concerning the Company
or any Subsidiary, the consent of the Managing Member.

 

- 6 -

 

  

“Control Shares” means the twenty million (20,000,000) shares of Class B Common
Stock having no economic value but entitling the holder thereof to ten (10)
votes per share.

 

“Control Shares Trust” means The ZGH Class B Voting Trust that was established
solely to hold the Control Shares.

 

“Covered Person” means: (i) a current or former Member (excluding the Class B
Members); or (ii) if so determined by the Managing Member, any employee,
advisor, representative or agent of the Company or Managing Member.

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year or other period; provided, however,
that if the Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such Fiscal Year or other period,
Depreciation shall be an amount that bears the same ratio to such beginning
Asset Value as the federal income tax depreciation, amortization or other cost
recovery deduction with respect to such asset for such Fiscal Year or other
period bears to such beginning adjusted tax basis; and provided, further, that
if the federal income tax depreciation, amortization or other cost recovery
deduction for such Fiscal Year or other period is zero, Depreciation shall be
determined with reference to such beginning Asset Value using any reasonable
method selected by the Managing Member.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Exchange” has the meaning set forth in the Exchange Agreement.

 

“Exchange Agreement” means the Exchange Agreement, dated on or about the
Effective Date, among the Company, Managing Member and the Company Unitholders
(as defined therein) from time to time party thereto, as the same may be further
amended or restated from time to time.

 

“Exchange Rate” shall have the meaning set forth for such term in the Exchange
Agreement.

 

“Exchange Ratio” means the quotient of (x) one (1) divided by (y) the Exchange
Rate, as defined in the Exchange Agreement.

 

“Fair Market Value” means, except as otherwise provided for herein, as of any
given date of determination, the cash price, as determined in good faith by the
Managing Member using any reasonable method of valuation and taking into account
any relevant facts and circumstances then prevailing and in accordance with this
Agreement at which a willing seller would sell, and a willing buyer would buy,
each being apprised of all relevant facts and neither acting under compulsion,
such assets or properties in an arm’s-length negotiated transaction with an
unaffiliated third party without time constraints.

 

- 7 -

 

  

“Family Member” means, with respect to an individual: (i) such individual; (ii)
such individual’s spouse, parent, sibling, grandparent or descendant (whether by
marriage or adoption, if adopted under age 21); (iii) former and current spouses
of the individuals described in clause (i) or (ii), (iv) any estate, trust,
guardianship, custodianship or other fiduciary arrangement for the primary
benefit of any one or more individuals described in (i), (ii) or (iii) above;
and (v) any corporation, partnership, limited liability company or other
business or investment organization controlled by and substantially all of the
interests in which are owned, directly or indirectly, by any one or more persons
and entities named or described in (i), (ii), (iii), or (iv) above.

 

“Fiscal Year” means the taxable year of the Company, which shall be the
twelve (12) month period commencing on January 1 and ending on December 31, or
such other period as may be required by the Code or the Regulations.

 

“Founder Member Majority-in-Interest” means Founder Members holding more than
fifty percent (50%) of all Percentage Interests held by all Founder Members.

 

“Founder Member Ownership Threshold” means any time when the Founder Members,
collectively, hold at least ten percent (10%) of the Capital Stock of the
Managing Member (excluding Class B Common Stock), whether directly through
ownership of Capital Stock of the Managing Member (excluding Class B Common
Stock) or indirectly through ownership of Units exchangeable or convertible into
Capital Stock of the Managing Member (excluding Class B Common Stock).

 

“Founder Members” means Christian M. Zugel, Laureen Lim, Family Trust u/
Christian M Zugel 2005 GRAT, Sonia Zugel and Zugel Family Trust and any
transferee of a permitted Transfer by any of the foregoing pursuant to
Section 9.1, in each case that beneficially owns one or more Class A Units.

 

“Founder Member Percentage” means, with respect to a Founder Member, such
Founder Member’s Percentage Interest divided by the aggregate Percentage
Interest of all Founder Members.

 

“Fund” means any investment company, mutual fund, business development company,
partnership, fund, closed-end fund, unit investment trust, offshore fund, common
or collective fund or collective trust, special purpose vehicle, hedge fund or
other pooled investment vehicle, including any pooled investment vehicle that
invests in real estate or interests in real estate, whether or not registered,
or, as applicable, whether or not its shares are registered, under the
Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934,
as amended or the Securities Act (or similar provisions of applicable Law of any
jurisdiction other than the United States).

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Immediate Family” means, with respect to any individual Person, (a) such
Person’s spouse, parent, grandparent, children, grandchildren and siblings (in
each case, whether by marriage or adoption), (b) such Person’s former spouses
and current spouses of the individuals described in clause (a), and (c) estates,
trusts, partnerships and other entities of which a material portion of the
interest are held directly or indirectly by any of the foregoing individuals
described in clause (a) or (b).

 

- 8 -

 

  

“Incentive Plan” means that certain ZAIS Group Holdings, Inc. 2015 Stock
Incentive Plan.

 

“Interest” means a limited liability interest in the Company, represented by the
ownership of Units, which represents, to the extent applicable, such Member’s
rights in and to Net Income, Net Losses, and other items of Company income,
gain, loss, expense or deduction, distributions of Company assets, voting rights
and such other rights to which a Member is entitled under the Act and that are
not inconsistent with the provisions of this Agreement.

 

“Investment Services” means any investment advisory or subadvisory services,
including (a) the management of an investment account or Fund (or portions
thereof or a group of investment accounts or Funds); (b) the giving of advice
with respect to the investment or reinvestment of assets or funds (or any group
of assets or funds); (c) otherwise acting as an “investment adviser” within the
meaning of the Investment Advisers Act of 1940, as amended; (d) rendering
investment advice for a fee or other compensation, directly or indirectly,
within the meaning of Section 3(21)(A)(ii) of ERISA or Section 4975 of the Code;
or (e) acting as a trustee, general partner, manager, or managing member of any
Person that is an Affiliate of the provider of the services described in items
(a) through (d), including any institutional clients (including insurance
companies, pension funds and endowments), on a managed account basis or
otherwise, hedge funds, fund of funds, and other pooled investment vehicles,
real estate investment trust or business development company.

 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

 

“Managing Member” means Holdings and any permitted assignee to which such entity
Transfers a majority of the Units and other Capital Stock in the Company it then
holds, which assignee shall be automatically admitted to the Company as the
“Managing Member” thereof.

 

“Member” has the meaning set forth in the introduction to this Agreement and
shall include any additional Person admitted as a Member of the Company pursuant
to the terms of this Agreement and who holds Units.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning ascribed to “partner
nonrecourse debt minimum gain” under Section 1.704-2(i)(2) and 1.704-2(i)(3) of
the Regulations.

 

“Net Income” or “Net Loss” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code (but including in taxable income or loss, for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code), with the following
adjustments:

 

- 9 -

 

  

(i)any income of the Company exempt from federal income tax and not otherwise
taken into account in computing Net Income or Net Loss pursuant to this
definition shall be added to such taxable income or loss;

 

(ii)any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition
shall be subtracted from such taxable income or loss;

 

(iii)in the event the Asset Value of any Company asset is adjusted in accordance
with Paragraph (ii) or Paragraph (iii) of the definition of “Asset Value” above,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Income or Net Loss;

 

(iv)gain or loss resulting from any disposition of any asset of the Company with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Asset
Value;

 

(v)in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition of “Depreciation” above; and

 

(vi)notwithstanding any other provision of this definition, any items or amounts
that are specially allocated pursuant to Sections 5.3 through 5.7, Sections 5.9
and 5.10, and Section 5.18 hereof shall not be taken into account in computing
Net Income or Net Loss. Nevertheless, such items shall be taken into account in
adjusting Capital Accounts pursuant to Section 4.6.

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Operating Subsidiary” means each Subsidiary of the Company excluding hedge
funds, fund of funds, and other pooled investment vehicles or any Subsidiaries
of such Person unless a majority of the economic interests of such Person are
owned by the Company or any of its Subsidiaries.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Percentage Interest” means, with respect to any Member, as of a given date of
determination, a fraction (expressed as a percentage), (x) the numerator of
which is the number of Units held by such Member and (y) the denominator of
which is the total number of Units held by all Members, excluding in each case
of (x) and (y): (i) all unreleased Additional Founder Units; and (ii) all
Unvested Class B Units.

 

- 10 -

 

  

“Person” means and includes any individual, bank, savings association,
corporation, partnership (limited, general, exempted or otherwise), limited
liability company, limited company, company, exempted company, société anonyme,
unit trust, joint-stock company, trust or unincorporated organization.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Principal” means, with respect to a specified Person that is not an entity
whose securities are publicly traded, any manager, officer, partner or trustee
of such Person or any other Person that owns directly more than twenty percent
(20%) of the Capital Stock of such specified Person.

 

“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which federal quarterly estimated tax payments are made.
The first such period begins on January 1 and ends on March 31. The second such
period begins on April 1 and ends on May 31. The third such period begins on
June 1 and ends on August 31. The fourth such period begins on September 1 and
ends on December 31.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
on or about the Effective Date, among the Managing Member and the Holders (as
defined therein) party thereto from time to time, as the same may be further
amended or restated from time to time.

 

“Regulations” means the income tax regulations, including any temporary
regulations, from time to time promulgated under the Code.

 

“Required Independent Directors” means (i) R. Bruce Cameron, but only for so
long as he remains a director of the Managing Member, and only during the period
from the Effective Date until the date eighteen (18) months thereafter, and (ii)
thereafter, a majority of the directors that are independent in accordance with
Nasdaq standards and who are also not an Affiliate or Immediate Family of any
Founder Member (other than a Person who serves as trustee of any Founder Member,
who shall qualify as a Required Independent Director so long as he is a director
that is independent in accordance with Nasdaq standards), any holder of Class B
Units of the Company, Christian Zugel, Laureen Lim, Sonia Zugel or any of their
respective Affiliates.

 

“Restricted Period” means with respect to any Class B Member, the period
starting from the date such Class B Member becomes Member and ending one year
after such Class B Member’s or such Class B Member’s Principal’s employment with
the Company and its Subsidiaries is terminated for any reason.

 

“Restricted Unit Agreement” means an agreement executed by the Company and a
holder of Class B Units upon the issuance of Class B Units to such Person,
providing for any vesting and forfeiture of such Class B Units, and other terms
and conditions relating to such Class B Units, in each case in such form
approved by the Managing Member and, so long as the Founder Member Ownership
Threshold is met, the Founder Member Representative.

 

“Secretary of State” means the Secretary of State of the State of Delaware.

 

- 11 -

 

  

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means (a) any corporation, partnership, limited liability company
or other entity a majority of the Capital Stock of which having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions is at the time owned, directly or indirectly, with power to
vote, by the Company or any direct or indirect Subsidiary of the Company, (b) a
partnership in which the Company or any direct or indirect Subsidiary is a
general partner or (c) a limited liability company in which the Company or any
director or indirect Subsidiary is a managing member or manager.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated on or about
the Effective Date, among the Company, Managing Member and the Non-Holdings
Members (as defined therein) from time to time party thereto, as the same may be
further amended or restated from time to time.

 

“Total Class A Share Value” means the sum of (i) the average Closing Price of
one share of Class A Common Stock during any period of twenty (20) consecutive
Business Days ending on the Business Day immediately prior to the day as of
which the Total Class A Share Value is being determined (provided, that if the
Class A Common Stock is listed on any domestic securities exchange, the term
“Business Day” as used in this sentence means Business Days on which such
exchange is open for trading) (such period, a “Measurement Period”), and (ii)
the cumulative amount of dividends paid by Managing Member on each share of
Class A Common Stock during the period beginning on the Effective Date and
ending on the day prior to such Measurement Period. References to any particular
Total Class A Share Value herein are subject to adjustment pursuant to Section
3.3, as applicable.

 

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, hypothecation, mortgage, gift, pledge, assignment, attachment
or other transfer (including the creation of any derivative or synthetic
interest, including a participation or other similar interest) and, when used as
a verb, voluntarily or involuntarily to sell, hypothecate, mortgage, gift,
pledge, assign, attach or otherwise transfer, in any case, whether by operation
of law or otherwise.

 

“Undistributed Eligible Account” has the meaning set forth for such term in the
Investment Agreement.

 

“Unit” means a Class A Unit, Class B Unit (including each sub-class of Class B
Unit) or a Unit of any other class or series of Interests authorized by the
Managing Member pursuant to the terms of this Agreement.

 

“Unvested Class B Unit” means any Class B Units (whether granted or available to
be granted hereunder) which are not Vested Class B Units.

 

“Value Determination Event” means each of the 1st Value Determination Event, the
2nd Value Determination Event, the 3rd Value Determination Event and the 4th
Value Determination Event.

 

- 12 -

 

  

“Vested Class B Unit” means the Class B Units which have vested in accordance
with the terms set forth in Section 3.1(c), or to the extent such vesting terms
are different, the applicable Restricted Unit Agreement.

 

“Vested Units” means, collectively, the Class A Units and the Vested Class B
Units.

 

1.2.          Terms Defined Elsewhere. The following terms have been defined in
the locations set forth below:

 

Defined Term   Section Additional Member   8.7(a) Agreement   Preamble Budget  
11.2 Company   Preamble Co-Sale Exercise Notice   9.5(b) Effective Date  
Preamble ERISA   9.3(b)(iii) Founder Member Representative   13.17 HSR Act  
10.3 Indemnifiable Losses   6.1(d) Investment Agreement   Recitals Liquidator  
13.6(a) Managing Member Transfer Notice   9.5(a) Measurement Period   1.1
(definition of Total Class A Share Value) Notice   13.3 Prior Operating
Agreement   Recitals Rule 144   8.5(e) Schedule of Members   3.1(g) Tax Advances
  5.14(c) Tax Audit   11.5(e) Tax Distribution   5.10(b)(i) Tax Matters Person  
11.5(c)

 

Article II
Formation and Name; Office; Purpose; Term

 

2.1.        Organization. The Company was organized as a limited liability
company pursuant to the Act and the provisions of the Prior Operating Agreement,
and the Certificate of Formation was executed and filed by a designated
“authorized person” within the meaning of the Act with the Secretary of State on
July 8, 1997, such filing being hereby ratified and approved in all respects.
This Agreement supersedes and replaces in its entirety the Prior Operating
Agreement. The Members agree to continue the Company as a limited liability
company under the Act, upon the terms and subject to the conditions set forth in
this Agreement. The rights, powers, duties, obligations and liabilities of the
Members shall be determined pursuant to the Act and this Agreement. To the
extent the rights, powers, duties, obligations and liabilities of any Member are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control. Upon their execution of counterpart signature pages to this
Agreement, each of the Founder Members hereby continues as a Member of the
Company. Upon its execution of a counterpart signature pages to this Agreement,
Holdings is hereby admitted as a Member of the Company and as the Managing
Member.

 

- 13 -

 

  

2.2.        Name of the Company. The name of the Company shall be “ZAIS Group
Parent, LLC.” The Company may do business under that name and under any other
name or names which the Managing Member may select from time to time. If the
Company does business under a name other than that set forth in the Certificate
of Formation, the Company shall comply with any requirements of the Act or
applicable Law.

 

2.3.        Purpose. The business and purpose of the Company will be to
(a) either directly or indirectly through its Subsidiaries, serve as an
investment advisor to or manager of accounts, investment funds and pooled
investment vehicles established from time to time that invest in or pursue
credit strategies with respect to mortgage, government, corporate or other
credit products, including residential whole loans, residential mortgage-based
securities, asset-based securities, commercial real estate, commercial whole
loans, commercial mortgage-based securities, investment grade government or
corporate credit, high yield government or corporate credit or structured
government or corporate credit vehicles, (b) conduct such other businesses as
determined by the Managing Member from time to time, and (c) engage in any and
all lawful acts or activities for which a limited liability company may be
organized under the Act and engage in all acts or activities as the Company
deems necessary, advisable or incidental to the furtherance of the foregoing.

 

2.4.        Term. The term of the Company began upon the acceptance of the
Certificate of Formation by the Secretary of State and shall continue in
existence until terminated pursuant to Article X.

 

2.5.        Registered Office; Principal Place of Business; Other Offices.

 

(a)          The registered office of the Company is as set forth in the
Certificate of Formation or at any other place within the State of Delaware that
the Managing Member selects. The principal office and principal place of
business of the Company shall be located at 2 Bridge Avenue, Red Bank, NJ 07701
or at such other place as the Managing Member may determine.

 

(b)          The Company shall establish and maintain such offices from time to
time as the Managing Member may determine.

 

(c)          Any authorized Person of the Company may execute, deliver and file
any certificates (and any amendments or restatements thereto) necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.

 

2.6.        Registered Agent. The registered agent of the Company in the State
of Delaware shall be the initial registered agent named in the Certificate of
Formation or such other Person as the Managing Member may designate from time to
time in the manner provided by Law.

 

- 14 -

 

  

Article III
Units

 

3.1.        Units; Capitalization; Schedule of Members.

 

(a)          Interests in the Company shall be represented by Units, such other
Capital Stock of the Company, or such other securities of the Company, in each
case as the Managing Member may establish in its discretion in accordance with
the terms and subject to the restrictions hereof. As of the Effective Date, the
Units are comprised of two classes: Class A Units and Class B Units. The total
number of Class A Units that are authorized for issuance is 180,000,000, and the
Managing Member may increase the number of Class A Units authorized for
issuance.

 

(b)          The Membership Interests (as defined in the Prior Operating
Agreement) issued and outstanding immediately prior to the Effective Date are
hereby converted into Class A Units as set forth with respect to each Member on
the Schedule of Members, and substantially concurrently with such conversion and
in connection therewith, the Managing Member has caused to be Transferred to the
Founder Members the Control Shares issued and outstanding as of the Effective
Date, which Control Shares the Founder Members have deposited into the Control
Shares Trust. Notwithstanding anything contained herein or in any document,
agreement or instrument to the contrary, no Member (other than the Managing
Member) shall be entitled to any information concerning any other Member,
including the number of Units held by such Member, the Capital Account of such
Member or other information concerning such Member.

 

(c)          The total number of Class B Units that are authorized for issuance
is 6,800,000, which shall be divided into the following sub-classes:

 

(i)1,600,000 of the Class B Units shall be designated as “Class B-0 Units”;

 

(ii)1,200,000 of the Class B Units shall be designated as “Class B-1 Units,” and
the Value Determination Event associated with the Class B-1 Units shall be the
1st Value Determination Event;

 

(iii)1,200,000 of the Class B Units shall be designated as “Class B-2 Units,”
and the Value Determination Event associated with the Class B-2 Units shall be
the 2nd Value Determination Event;

 

(iv)1,400,000 of the Class B Units shall be designated as “Class B-3 Units,” and
the Valuation Determination Event associated with the Class B-3 Units shall be
the 3rd Value Determination Event; and

 

(v)1,400,000 of the Class B Units shall be designated as “Class B-4 Units,” and
the Value Determination Event associated with the Class B-4 Units shall be the
4th Value Determination Event.

 

- 15 -

 

  

Except as otherwise provided in the Restricted Unit Agreement granting the Class
B Unit, (i) each grant of Class B-0 Units pursuant to Section 3.1(d) shall vest
upon the later of the date of grant of such Units and the second anniversary of
the Effective Date and (ii) each grant of Class B-1 Units, Class B-2 Units,
Class B-3 Units and Class B-4 Units pursuant to Section 3.1(d) shall vest
one-third upon the occurrence of the Value Determination Event associated with
such Unit, one-third upon the first anniversary of the occurrence of such Value
Determination Event and one-third upon the second anniversary of the occurrence
of such Value Determination Event. After the termination of the Additional Unit
Period, if one or more Value Determination Events has not occurred during such
period, the sub-class of Class B Units associated with such Value Determination
Event shall be automatically cancelled and any holder of such Class B Units
shall have no rights or benefits with respect thereto. The determination of
whether a Valuation Determination Event has occurred shall be made in accordance
with Section 2.05(b) of the Investment Agreement.

 

(d)          (i) So long as the Founder Member Ownership Threshold is met, the
Founder Member Representative or its designee (which may be an officer of ZAIS
Group, LLC) may, and (ii) after the Founder Member Ownership Threshold is not
met, the Managing Member may, from time to time, cause the Company to make
grants of Class B Units to such employees of the Company or its Subsidiaries as
it determines, in its sole discretion, up to the maximum authorized number of
Class B-0 Units, Class B-1 Units, Class B-2 Units, Class B-3 Units and Class B-4
Units set forth in Section 3.1(c). Each such recipient of Class B Units shall,
as a condition to receiving such Class B Units, enter into a Restricted Unit
Agreement with respect to such Class B Units and any other documents required by
Managing Member in connection therewith, including, without limitation, a
joinder agreement required pursuant to Section 8.7(b). Any Class B Units
cancelled or forfeited pursuant to the terms of the applicable Restricted Unit
Agreement or Section 9.7 of this Agreement shall be available for reissuance on
such terms and conditions as the Founder Member Representative or Managing
Member, as applicable, determines. The Schedule of Members shall be
automatically revised from time to time to reflect the grant, cancellation or
forfeiture of Class B Units in accordance with this Section 3.1(d).

 

(e)          During the Additional Unit Period, the number of Unvested Class B
Units shall be subject to adjustment in the same manner as the unreleased
Additional Founder Units are pursuant to Section 3.3.

 

(f)          In the event of a dividend, split, recapitalization,
reorganization, merger, consolidation, combination, exchange of all or any class
of Units or other Capital Stock of the Company, liquidation, spin-off, or other
change in organizational structure affecting the Units (including any conversion
of the Company to a corporation, whether by merger, filing of a certificate of
conversion or otherwise), the number and class of Units shall be proportionately
increased or decreased, as the case may be, by the Managing Member. In the event
of a dividend, split, recapitalization, reorganization, merger, consolidation,
combination, exchange of the Capital Stock of the Managing Member, liquidation,
spin-off, or other change in organizational structure affecting the Class A
Common Stock, the Managing Member may, in lieu of an adjustment to the Exchange
Rate pursuant to Section 2.2 of the Exchange Agreement, proportionately increase
or decrease, as the case may be, such number and class of Units. Notwithstanding
the foregoing, during the Additional Unit Period, Section 3.3 instead of this
Section 3.1(f) shall govern the adjustment of the number of Unvested Class B
Units and unreleased Additional Founder Units.

 

- 16 -

 

  

(g)          The aggregate number of outstanding Units and the aggregate amount
of cash Capital Contributions that have been made by the Members and the Fair
Market Value of any property other than cash contributed by the Members with
respect to the Units (including, if applicable, a description and the amount of
any liability assumed by the Company or to which contributed property is
subject) shall be set forth on a schedule maintained by the Company. The Company
shall also maintain a schedule setting forth the name and address of each
Member, the number and class of Units owned by such Member and the aggregate
Capital Contributions that have been made by such Member with respect to such
Member’s Units (such schedule, the “Schedule of Members”). The Schedule of
Members shall be the definitive record of ownership of each Unit or other
Capital Stock of the Company and all relevant information with respect to each
Member. The Company shall be entitled to recognize the exclusive right of a
Person registered on its records as the owner of Units or other Capital Stock of
the Company for all purposes and shall not be bound to recognize any equitable
or other claim to or interest in Units or other Capital Stock of the Company on
the part of any other Person, whether or not it shall have express or other
notice thereof, except as otherwise provided by the Act.

 

(h)          The Schedule of Members and the Capital Accounts of the Members
shall be automatically revised from time to time upon the occurrence of events
described in Sections 2.03, 2.04 and 9.08 of the Investment Agreement.

 

3.2.        Release of Additional Founder Units. The Members hereby agree and
acknowledge that pursuant to Section 2.05 of the Investment Agreement, during
the Additional Unit Period, the Company will issue to the Founder Members up to
2,800,000 Additional Founder Units, subject to the conditions set forth in
Section 2.05 of the Investment Agreement.

 

3.3.        Certain Adjustments to Unreleased Additional Founder Units. During
the Additional Unit Period, the following shall apply with respect to any
unreleased Additional Founder Units:

 

(a)          Adjustments to Unreleased Additional Founder Units upon Dividend,
Subdivision or Combination. If the Company shall, at any time or from time to
time after the Effective Date, (i) make any distribution upon any Units or any
other Capital Stock of the Company payable in Units or in any other Capital
Stock of the Company, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding Units into a greater number of Units, then the number
of unreleased Additional Founder Units available to be released pursuant to
Section 2.05 of the Investment Agreement as of immediately prior to any such
distribution or subdivision shall be proportionately increased. If the Company
combines (by combination, reverse stock split or otherwise) an outstanding class
of Units into a smaller number of Units, then the number of unreleased
Additional Founder Units available to be released pursuant to Section 2.05 of
the Investment Agreement as of immediately prior to any such combination shall
be proportionately decreased. Any adjustment under this Section 3.3(a) shall
become effective at the close of business on the date such dividend, subdivision
or combination becomes effective.

 

- 17 -

 

  

(b)          Adjustments to Total Class A Share Value upon Dividend, Subdivision
or Combination of Class A Common Stock. If the Managing Member shall, at any
time or from time to time after the Effective Date, (A) make any distribution
upon the Class A Common Stock or any other Capital Stock of the Managing Member
payable in Class A Common Stock or in any other Capital Stock of the Company, or
(B) subdivide (by any stock split, recapitalization or otherwise) its
outstanding Class A Common Stock into a greater number of shares of Capital
Stock of the Managing Member, then the stated amount of the Total Class A Share
Value in the definition of each Value Determination Event shall be
proportionately decreased. If the Managing Member combines (by combination,
reverse stock split or otherwise) the outstanding Class A Common Stock into a
smaller number of shares of Capital Stock of the Managing Member, then the
stated amount of the Total Class A Share Value in the definition of each Value
Determination Event shall be proportionately increased. Any adjustment under
this Section 3.3(b) shall become effective at the close of business on the date
such dividend, subdivision or combination becomes effective.

 

(c)          Adjustments upon Reorganization or Reclassification. In the event
of any (i) capital reorganization of the Company, (ii) reclassification of the
Capital Stock of the Company (other than as a result of a stock dividend or
subdivision, split-up or combination of shares), or (iii) other similar
transaction, in each case which entitles the holders of any Units to receive
(either directly or upon subsequent liquidation) stock or securities or assets
with respect to or in exchange for such Class A Units, each Founder Member
entitled to unreleased Additional Founder Units shall, immediately after such
reorganization, reclassification, consolidation, merger, sale or similar
transaction, be entitled to receive thereafter upon the occurrence of a Value
Determination Event, in lieu of the number of unreleased Additional Founder
Units to be released with respect to such Value Determination Event, securities
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which such Founder Member would have been entitled had such Additional
Founder Units been released immediately prior to such reorganization,
reclassification, or similar transaction; and, in such case, appropriate
adjustment (in form and substance reasonably satisfactory to the Founder Member
Representative) shall be made with respect to the Founder Members’ rights to
receive the unreleased Additional Founder Units to ensure that the provisions of
this Section 3.3(c) hereof shall thereafter be applicable, as nearly as
possible, in relation to any shares of stock, securities or assets thereafter
available to be released pursuant to Section 2.05 of the Investment Agreement.

 

(d)          Adjustments upon Merger or Sale. In the event of any
(i) consolidation or merger of the Company with or into another Person, (ii)
sale of all or substantially all of the assets of the Company to another Person
or (iii) other similar transaction, in each case which entitles the holders of
Class A Units to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for such Class A Units, the
Total Class A Share Value shall be deemed to be equal to the Fair Market Value
of the consideration per share of Class A Common Stock that is being paid with
respect to such transaction. Each Member entitled to unreleased Additional
Founder Units shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, be entitled to receive
thereafter, in lieu of the number of unreleased Additional Founder Units then
available to be released where the Value Determination Event has been satisfied
by such Total Class A Share Value, the same per share consideration multiplied
by the Exchange Rate and any Additional Founder Units issuable with respect to
Value Determination Events with thresholds in excess of such per share
consideration amount, shall be cancelled and not issuable upon the occurrence of
such event.

 

- 18 -

 

  

(e)          No Double Counting. For each particular event requiring any
adjustment pursuant to this Section 3.3 for the benefit of any Member, there
shall only be one adjustment made pursuant to this Section 3.3; provided, that
nothing in this Section 3.3(e) shall limit or prevent any adjustments hereunder
with respect to any other particular event.

 

3.4.        Authorization and Issuance of Additional Units.

 

(a)          The Managing Member is authorized to (i) issue and create
additional classes of Units or issue and create any Capital Stock,
(ii) subdivide the Units or Capital Stock of any such class into one or more
series, (iii) fix the designations, powers, preferences and rights of the Units
or Capital Stock of each such class or series and any qualifications,
limitations or restrictions thereof, (iv) admit new Members and (v) subject to
Article XII, amend this Agreement to reflect such actions and the resulting
designations, powers, and relative preferences and rights of all the classes and
series thereafter authorized under this Agreement; provided, however, that so
long as the Founder Member Ownership Threshold is met, the Managing Member shall
not issue additional Units or any other Capital Stock of the Company to any
Person (other than to the Managing Member pursuant to Section 3.4(c), Section
3.4(f), the Exchange Agreement or the Investment Agreement) without the prior
written consent of the Founder Member Representative.

 

(b)          The authority of the Managing Member with respect to each such
class and series created in accordance with this Section 3.3 shall include
establishing the following: (i) the number of Units or securities constituting
that class or series and the distinctive designation thereof; (ii) whether or
not that class or series shall have voting rights and, if so, the terms of such
voting rights; (iii) whether or not the Units or securities of such class or
series shall be redeemable, and if so, the terms and conditions of such
redemption, including the date or dates upon or after which they shall be
redeemable and the amount per Unit or security payable in case of redemption,
which amount may vary under different conditions and at different redemption
dates; (iv) the rights and preferences of the Units or securities of that class
or series in the event of voluntary or involuntary liquidation, dissolution or
winding up of the Company; (v) the relative rights of priority, if any, of
allocations of income or loss or of payment with respect to Units or securities
of that class or series; and (vi) any other relative rights, preferences and
limitation of that class or series.

 

(c)          At any time that the Managing Member issues a share of Class A
Common Stock or a share of other Capital Stock of the Managing Member (other
than Class B Common Stock and other than Class A Common Stock issued in
connection with an Exchange (as defined in the Exchange Agreement)) for cash or
other consideration (including Capital Stock or assets of another Person), the
net proceeds received by the Managing Member with respect to such share, if any,
shall be concurrently transferred to the Company, and (i) with respect to
issuances of Class A Common Stock, the Company shall issue to the Managing
Member, for each share of Class A Common Stock issued, a number of Class A Units
registered in the name of the Managing Member that is equal to the Exchange
Ratio, or (ii) with respect to issuances of Capital Stock of the Managing Member
(other than Class A Common Stock or Class B Common Stock), the Company shall
issue to the Managing Member, for each such share of such Capital Stock issued
by the Managing Member, one (1) unit of Capital Stock of the Company registered
in the name of the Managing Member on substantially equivalent terms.

 

- 19 -

 

  

(d)          Any issuance of Units to the Managing Member after the Effective
Date (other than pursuant to Section 3.1(f), Section 3.4(c) or Section 3.4(f) or
transfers of Units to the Managing Member pursuant to the Exchange Agreement or
the Investment Agreement) (each, a “Dilutive Issuance”) shall be at a purchase
price equal to the Fair Market Value of such Unit; provided, however, that with
respect to any Dilutive Issuance of Class A Units, such Fair Market Value shall
be equal to (i) the average Closing Price of the Class A Common Stock for each
of the consecutive ten (10) trading days ended on the second Business Day prior
to such issuance of Units, multiplied by (ii) the then-applicable Exchange
Ratio.

 

(e)          Concurrently with each Dilutive Issuance, so long as the Founder
Member Ownership Threshold is met, each Founder Member shall have the right to
purchase, at the same price and on the same terms on which the Managing Member
is purchasing Units in such Dilutive Issuance, up to (at the discretion of such
Member) such number of the same type of Units as would be necessary for such
Founder Member to own the same percentage of all such Units outstanding
immediately after such Dilutive Issuance as such Member owned immediately prior
to such Dilutive Issuance.

 

(f)          At any time the Managing Member issues a share of Class A Common
Stock pursuant to the Incentive Plan (whether pursuant to the exercise of a
stock option or otherwise), the following shall be deemed to occur in accordance
with Regulations Sections 1.83-6(d)(1) and 1.1032-3: (i) the Managing Member
shall be deemed to contribute to the capital of the Company as a Capital
Contribution an amount of cash equal to the Closing Price on the date such share
is issued (or, if earlier, the date the related option is exercised) in exchange
for a Class A Unit (and such Class A Unit in fact shall be issued); (ii) the
Company shall be deemed to purchase such share of Class A Common Stock from the
Managing Member for the amount of such deemed cash Capital Contribution; and
(iii) the Company shall be deemed to Transfer such share of Class A Common Stock
to the recipient of such Class A Common Stock pursuant to the Incentive Plan.

 

3.5.        Member’s Interest. A Member’s Units shall for all purposes be
personal property. A Member has no interest in specific Company Property.

 

3.6.        Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

 

(a)          Units shall not be certificated unless otherwise determined by the
Managing Member. If the Managing Member determines that one or more Units shall
be certificated, each such certificate shall be signed by or in the name of the
Company, by the Chief Executive Officer and any other officer designated by the
Managing Member, and shall represent the number of Units held by such holder.
Such certificate shall be in such form (and shall contain such legends) as the
Managing Member may determine. Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law.

 

- 20 -

 

  

(b)          If Units are certificated, the Managing Member may direct that a
new certificate representing one or more Units be issued in place of any
certificate theretofore issued by the Company alleged to have been lost, stolen
or destroyed, upon delivery to the Managing Member of an affidavit of the owner
or owners of such certificate, setting forth such allegation. The Managing
Member may require the owner of such lost, stolen or destroyed certificate, or
such owner’s legal representative, to give the Company a bond sufficient to
indemnify it against any claim that may be made against it on account of the
alleged loss, theft or destruction of any such certificate or the issuance of
any such new certificate.

 

(c)          Upon surrender to the Company or the transfer agent of the Company,
if any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Managing Member may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

 

3.7.        Transfer Agent, Exchange Agent and Registrar. The Managing Member
may appoint one or more transfer agents, one or more exchange agents and one or
more registrars, and may require all certificates representing one or more
Units, if any to bear the signature of any such transfer agents, exchange agents
or registrars.

 

3.8.        Interest as a Security. An Interest in the Company shall constitute
a security for all purposes of Article 8 of the Uniform Commercial Code
promulgated by the National Conference of Commissioners on Uniform State Laws,
as in effect in Delaware or any other applicable jurisdiction. Delaware law
shall constitute the local law of the Company’s jurisdiction in its capacity as
the issuer of Interests.

 

3.9.        Spousal Consent. Notwithstanding anything contained herein to the
contrary, except as otherwise determined by the Managing Member, it shall be a
condition precedent for admittance (and continued admittance) of any natural
person as a Member of the Company that the spouse of such natural person, if
any, execute and deliver to the Company a spousal consent in the form provided
by the Managing Member.

 

Article IV
Capital Contributions; Capital Accounts

 

4.1.        Capital Accounts. The Schedule of Members sets forth the Capital
Accounts, as determined on the Effective Date, of the Managing Member and
Founder Members. Subject to Section 3.4(c) and Section 3.4(f), no Member shall
be required to make any additional Capital Contributions without such Member’s
consent.

 

4.2.        No Interest on Capital Contributions. Members shall not be paid
interest on their Capital Contributions or amounts attributable to their
respective Capital Accounts.

 

- 21 -

 

  

4.3.        Return of Capital Contributions. Except as otherwise provided in
this Agreement, no Member shall have the right to receive the return of any
Capital Contribution until the Company has been dissolved or terminated, and
then only in accordance with Section 10.2.

 

4.4.        Redemption of Class A Common Stock. If, at any time, any shares of
Class A Common Stock are redeemed (whether by exercise of a put or call,
automatically, through a repurchase or by means of another arrangement) by the
Managing Member for cash, the Company shall, unless the Managing Member elects
to instead allow such redemption to result in an adjustment of the Exchange Rate
(as defined in the Exchange Agreement) pursuant to Section 2.2(b) of the
Exchange Agreement, immediately prior to or concurrently with such redemption of
Class A Common Stock, redeem a number of Class A Units held by the Managing
Member equal to the number of shares of Class A Common Stock so redeemed
multiplied by the Exchange Ratio, upon the same terms and for the same aggregate
price, as such shares of Class A Common Stock are redeemed.

 

4.5.        Withdrawal of Funds or Loans.

 

(a)          No Member shall be permitted to make a loan to the Company without
the prior approval of the Managing Member. Any loan made by a Member to the
Company shall not be considered a Capital Contribution, shall not result in any
increase in the amount of the Capital Account of such Member and the amounts of
any such loan shall be returned to the Member in accordance with the terms of
such loan.

 

(b)          Without the prior approval of the Managing Member, no Member shall
be entitled to borrow or withdraw any amount from the Company.

 

4.6.        Capital Accounts.

 

(a)          A separate Capital Account shall be maintained for each Member on
the books of the Company, and adjustments to such Capital Accounts shall be made
as follows:

 

(i)A Member’s Capital Account shall be credited with any amounts of money
contributed by the Member to the Company, the Asset Value of any other property
contributed to the Company (net of liabilities secured by the property that the
Company is considered to assume or take subject to under Section 752 of the
Code), the amount of any Company liabilities assumed by the Member (other than
liabilities that are secured by any Company assets distributed to such Member),
and the Member’s allocable share of any Net Income and items of income or gain
specially allocated to such Member;

 

(ii)A Member’s Capital Account shall be debited with the amount of money
distributed to the Member, the Asset Value of other Company assets distributed
to the Member (net of liabilities secured by such property that the Member is
considered to assume or take subject to under Section 752 of the Code), the
amount of any liabilities of the Member assumed by the Company (other than
liabilities that are secured by property contributed by such Members), and the
Member’s allocable share of Net Losses and items of loss, expense, or deduction
specially allocated to that Member;

 

- 22 -

 

  

(iii)Upon the occurrence of a Value Determination Event resulting in the release
of Additional Founder Units, such release shall be deemed to result in a
revaluation of the Company’s assets pursuant to the definition of “Asset Value”,
and any appreciation in Asset Value since the Effective Date or the most recent
Value Determination Event, as applicable, shall be allocated among the Members
so as to cause, as closely as possible, the Capital Accounts of the Members to
be equal, on a proportional basis, to their relative Percentage Interests
(determined prior to any issuance of Class B Units occurring on such Value
Determination Event) multiplied by the aggregate Asset Value of the Company’s
assets. The Company and the Members intend that the release of any Additional
Founder Units shall reflect an adjustment to the Percentage Interests of the
Members and the Asset Values of the Company’s assets, which were preliminarily
determined on the Effective Date in connection with the Managing Member’s
Capital Contribution, and a determination as to how such aggregate Asset Value
should be shared by the Members. The Company and the Members agree that the
release of any Additional Founder Units are not intended to give rise to any
taxable income or gain for the Founder Members or deduction or capital expense
of the Company or any Member for applicable income tax purposes, and neither the
Company nor the Members shall take any contrary position for income tax purposes
unless required pursuant to a final determination within the meaning of Section
1313 of the Code; and

 

(iv)Following the earlier of the date of the 4th Value Determination Event or
the end of the Additional Unit Period, upon the vesting of a previously Unvested
Class B Unit, there shall be a revaluation of the Company’s assets pursuant to
the definition of Asset Value, and the Capital Accounts associated with all
Class A Units and previously Vested Class B Units (if any) shall be reduced, pro
rata in proportion to their then Percentage Interests, and the Capital Accounts
of the newly-vested Class B Units shall be increased so that, as nearly as
possible, the Capital Accounts of the Members (including Members holding
released Additional Founder Units and Vested Class B Units) will equal, on a
proportional basis, their relative Percentage Interests multiplied by the
aggregate Asset Value of the Company’s assets. No revaluations of the Company’s
assets shall occur with respect to the issuance or vesting of a Class B Unit
other than as specifically set forth in this Section 4.6(a); and

 

- 23 -

 

  

(v)The parties intend that any deduction or expense generated in connection with
the vesting of Class B Units (including Class B Units which vest immediately
upon issuance) shall be specially allocated to the Members holding Class A Units
and Vested Class B Units prior to the vesting (or issuance, in the case of Class
B Units which vest immediately upon issuance) of such Class B Units, pro-rata in
proportion to their respective Percentage Interests immediately prior to such
vesting (or issuance, in the case of Class B Units which vest immediately upon
issuance).

 

(b)          Upon the Transfer of Units after the Effective Date, so much of the
Capital Account of the Member Transferring its Units as is attributable to the
Transferred Interest will be carried over to the Member to whom such Transfer is
made.

 

(c)          The foregoing provisions of this Section 4.6 and Sections 5.1
through 5.7 are intended to comply with Section 1.704-1(b)(2)(iv) of the
Regulations and shall be interpreted and applied in a manner consistent with
such Regulations. If the Managing Member, with the advice of the Company’s tax
advisors and in consultation with the Founder Member Representative, shall
determine that it is necessary to modify the manner in which the Capital
Accounts are computed in order to comply with Section 1.704-1(b)(2)(iv) of the
Regulations, the Managing Member may make such modification; provided that the
Members are notified in writing of such modification prior to its effective
date; provided, further, that the Managing Member shall have no liability to any
Member for any exercise of or failure to exercise any such discretion to make
any modifications permitted under this Section 4.6.

 

Article V
Allocations and Distributions

 

5.1.        Allocations of Net Income and Net Losses. Except as otherwise
provided in Sections 5.2 through 5.7, Net Income and Net Losses for any Fiscal
Year (or other applicable period) shall be allocated among the Members in a
manner such that the Adjusted Capital Account of each Member, immediately after
giving effect to such allocation, is, as nearly as possible, equal
(proportionately) to the amount of the distributions that would be made to such
Member during such Fiscal Year (or other applicable period) pursuant to
Section 5.14(a) and Section 5.18, based on the assumptions that (i) the Company
is dissolved, (ii) its affairs are wound-up and each asset of the Company is
sold for cash equal to its Asset Value, (iii) all Company liabilities are
satisfied (limited with respect to each nonrecourse liability to the Asset Value
of the asset(s) securing such liability) and (iv) the net assets of the Company
are distributed in accordance with Section 5.14(a) and Section 5.18 to the
Members immediately after giving effect to such allocation (taking into account
distributions made during such Fiscal Year or other applicable period).

 

- 24 -

 

  

5.2.        Book/Tax Disparities. For federal income tax purposes and
Section 1.704-3 of the Regulations, items of income, gain, loss, deduction and
credit shall be allocated in a manner consistent with the requirements of
Section 704(c) of the Code to take into account the difference between the “book
value” of such property and its adjusted tax basis. Subject to Section 11.5(a),
the method under Section 704(c) of the Code and the Regulations thereunder shall
be determined by the Managing Member; provided, however, that the Managing
Member shall not select a method other than the “traditional method” of Section
1.704-3(b) of the Regulations. Items of taxable income or gain attributable to
and in the amount of any Undistributed Eligible Accounts shall be allocated to
the Members entitled to receive special distributions in an amount equal to such
Undistributed Eligible Accounts pursuant to Section 5.18 hereof in accordance
with applicable Law (to the extent not otherwise or previously includible in the
income of such Members for income tax purposes). Allocations pursuant to this
Section 5.2 are solely for income tax purposes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Net Income, Net Losses, other items, or (other than as set forth in Section 5.18
hereof) distributions pursuant to any provision of this Agreement.

 

5.3.        Allocation of Nonrecourse Deductions. Nonrecourse deductions, within
the meaning of Section 1.704-2(b)(1) of the Regulations and as determined under
Section 1.704-2(d) of the Regulations, shall be allocated to the Members in
accordance with their respective Percentage Interests.

 

5.4.        Allocation of Partner Nonrecourse Deductions. Any “partner
nonrecourse deductions,” within the meaning of Section 1.704-2(i) of the
Regulations, shall be allocated to the Members as provided in Section 1.704-2(i)
of the Regulations in accordance with the ratios in which they bear the economic
risk of loss under Section 1.752-2 of the Regulations for the Member Nonrecourse
Debt to which such partner nonrecourse deductions relate.

 

5.5.        Minimum Gain Chargeback. If there is a net decrease in the Company’s
Minimum Gain during a taxable year of the Company, the minimum gain chargeback
described in Sections 1.704-2(f) and (g) of the Regulations shall apply.

 

5.6.        Member Minimum Gain Chargeback. Except as otherwise required by
Section 1.704-2(i)(4) of the Regulations, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain, any Member with a share of that Member
Nonrecourse Debt Minimum Gain (determined under Section 1.704-2(i)(5) of the
Regulations) as of the beginning of the year must be allocated items of income
and gain for the year (and, if necessary, for succeeding years) equal to that
Member’s share of such net decrease in accordance with Section 1.704-2(i) of the
Regulations.

 

5.7.        Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of the Member as quickly as possible, provided that an
allocation pursuant to this Section 5.7 shall be made only if and to the extent
that the Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.7 were not in the Agreement

 

5.8.        Excess Nonrecourse Liabilities. Pursuant to, and to the extent
relevant under, Section 1.752-3(a)(3) of the Regulations, Members’ interests in
the Company profits for purposes of determining the Members’ proportionate
shares of the excess nonrecourse liabilities (as defined in
Section 1.752-3(a)(3) of the Regulations) of the Company shall be determined in
accordance with their respective Percentage Interests.

 

- 25 -

 

  

5.9.        Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Fiscal Year that is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704 2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible; provided that an allocation
pursuant to this Section 5.9 shall be made only if and to the extent that such
Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article V have been made as if
Section 5.7 and this Section 5.9 were not in the Agreement.

 

5.10.      Section 754 Elections. To the extent an adjustment to the adjusted
tax basis of any Company asset, pursuant to Code Section 734(b) or
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as the result of a distribution to
a Member in complete liquidation of such Member's Interest in the Company, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their Interests in the Company in
the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member
to whom such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

5.11.      Regulatory Allocations. The allocations set forth in Sections 5.3
through 5.10 (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 5.11. Therefore,
notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Managing Member shall make such offsetting special allocations
of Company income, gain, loss, or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member's
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of the Agreement and all Company items were allocated pursuant to Section 5.1.
In exercising its discretion under this Section 5.11, the Managing Member shall
take into account future Regulatory Allocations that, although not yet made, are
likely to offset other Regulatory Allocations previously made.

 

5.12.      Loss Limitation. Losses allocated pursuant to Section 5.1 shall not
exceed the maximum amount of Net Losses that can be allocated without causing
any Member to have an Adjusted Capital Account Deficit at the end of any Fiscal
Year. In the event some but not all of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Losses pursuant to
Section 5.1, the limitation set forth in Section 5.12 shall be applied on a
Member by Member basis and Losses not allocable to any Member as a result of
such limitation shall be allocated to the other Members in accordance with the
positive balances in such Member's Capital Accounts so as to allocate the
maximum permissible Losses to each Member under Regulations
Section 1.704-1(b)(2)(ii)(d).

 

- 26 -

 

  

5.13.      Allocations and Distributions to Transferred Units and Class B Units.

 

(a)          If any Vested Units in the Company are Transferred, increased or
decreased during a Fiscal Year, all items of income, gain, loss, deduction and
credit recognized by the Company for such Fiscal Year shall be allocated among
the Members to take into account their varying interests during the Fiscal Year
in any manner approved by the Managing Member, as then permitted by the Code.

 

(b)          Distributions under Sections 5.14, 5.18 and 10.2 shall be made only
to Members and assignees that, according to the books and records of the
Company, are Members or assignees on the actual date of distribution. Neither
the Company nor the Managing Member shall incur any liability for making
distributions in accordance with this Section 5.13(b).

 

(c)          In the event that any Class B Units are issued to employees of the
Company or any of its Subsidiaries, any deduction generated in respect of the
issuance or vesting of such Units shall be allocated among the Members holding
Units immediately prior to such issuance or vesting, pro-rata in proportion to
their respective Percentage Interests as of such time.

 

5.14.      Distributions.

 

(a)          Distributions shall be made to the Members, after distributions are
made pursuant to Sections 5.14(b) and 5.18, as and when determined by the
Managing Member in its sole discretion, in accordance with their respective
then-outstanding Percentage Interests.

 

(b)          Tax Distributions.

 

(i)Subject to Section 5.12 and the terms of any credit, financing and
warehousing or similar agreement entered into in compliance with the terms of
this Agreement, and subject to Section 5.18, no later than the tenth (10th) day
following the end of each Quarterly Estimated Tax Period of each calendar year,
the Company shall make a distribution in cash (each, a “Tax Distribution”), pro
rata in accordance with the Percentage Interests in effect with respect to such
Quarterly Estimated Tax Period, in an amount equal to the excess of (i) the
product of (x) the cumulative positive taxable income of the Company measured
from the Effective Date through such Quarterly Estimated Tax Period (for the
avoidance of doubt, after taking into account any losses recognized in prior
Quarterly Estimated Tax Periods and prior Fiscal Years, if any), based upon (I)
the information returns filed by the Company, as amended or adjusted to date,
and (II) estimated amounts, in the case of periods for which the Company has not
yet filed information returns, multiplied by (y) the Assumed Tax Rate, over (ii)
cumulative prior distributions made by the Company pursuant to this
Section 5.14(b). The Managing Member shall use conventions similar to those
adopted pursuant to Section 5.9(a) to determine the Percentage Interests of the
Members with respect to a Quarterly Estimated Tax Period for purposes of
applying this Section 5.14(b). For purposes of the computations required by
clause (i)(x) above, the taxable income of the Company shall be determined by
disregarding (A) any adjustment to the taxable income of any Member that arises
under Section 743(b) of the Code and is attributable to the acquisition by such
Member of an interest in the Company in a transaction described in
Section 743(a) of the Code and (B) any taxable income or gain attributable to
any Undistributed Eligible Accounts that is allocated pursuant to Section 5.2
hereof.

 

- 27 -

 

  

(ii)Tax Distributions pursuant to this Section 5.14(b), if any, shall be made in
respect of a Quarterly Estimated Tax Period only to the extent that all previous
distributions from the Company in respect of the applicable Fiscal Year and
prior Fiscal Years (as determined by the Managing Member) to such Member
pursuant to this Section 5.14(b) are less than the Tax Distributions that such
Member would otherwise be entitled to receive for such Quarterly Estimated Tax
Period and all prior Quarterly Estimated Tax Periods and Fiscal Years pursuant
to Section 5.14(b)(i).

 

(iii)For the avoidance of doubt, all Tax Distributions shall be made to the
Members pro rata in accordance with each Member’s Percentage Interest as
determined on the date of such distribution.

 

(c)          Tax Withholding. To the extent the Company is required by
applicable Law to withhold or to make tax payments on behalf of or with respect
to any Member (“Tax Advances”), the Managing Member is hereby authorized to
withhold such amounts and make such tax payments as so required. All amounts
withheld pursuant to applicable Law with respect to any Member (and not paid to
the Company by such Member pursuant to the immediately following sentence) shall
be treated as distributed to such Member pursuant to Section 5.14(a),
Section 5.14(b) or Section 5.18, as reasonably determined by the Managing
Member, for all purposes of this Agreement and shall reduce amounts such Member
would otherwise be entitled to receive under Section 5.14(a), Section 5.14(b),
Section 5.18 or Section 10.2, as applicable. To the extent that at any time any
such withheld amounts exceeds the distributions that such Member would have
received but for such withholding, such Member shall, upon demand by the
Company, as determined by the Managing Member, promptly pay to the Company the
amount of such excess. Each Member hereby agrees, severally and not jointly, to
indemnify and hold harmless the Company and the other Members from and against
any liability (including any liability for taxes, penalties, additions to tax or
interest) with respect to any income attributable to or distributions or other
payments to such Member and in the case of a Class B Member, the issuance of
Class B Units to such Member (or the vesting of such Units).

 

- 28 -

 

  

(d)          Conventions and Special Rules. For purposes of calculating
allocations for GAAP book purposes and amounts to be distributed under
Section 5.14, all Vested Units shall participate in allocations for GAAP book
purposes and distributions of such income only for each interim fiscal period
that during which such Vested Units were outstanding at the end of such interim
fiscal period (it being understood that the forfeiture of any Vested Units to or
buy back of any Vested Units by the Company shall mark the beginning of a new
fiscal period and amounts payable with respect to Vested Units redeemed by the
Company shall be determined as the amount payable if such Vested Units were
redeemed by the Company as of the last day of the month immediately prior to the
date of the redemption), and such obligation shall continue as to a Person who
ceases to be a Member. No Class B Member shall be entitled to receive any
distributions pursuant to this Section 5.14 with respect to any Unvested Class B
Units.

 

5.15.      Distributions In-Kind. If any distribution of the Company’s assets is
to be made in-kind, as determined by the Managing Member, such assets shall be
valued on the basis of their Fair Market Value. No Member shall be entitled to
the distribution of any specific Company Property, and the Managing Member may
liquidate any Company Property, within its sole discretion, for the purpose of
making a cash distribution in lieu of an in-kind distribution.

 

5.16.      Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of such Member’s Interest in the Company if such
distribution would violate Section 18-607 of the Act or other applicable Law.

 

5.17.      No Recourse. Each Member shall look solely to the assets of the
Company for all distributions with respect to the Company and shall have no
recourse, upon dissolution or otherwise, against any Member or the Managing
Member, except to the extent provided in this Agreement.

 

5.18.      Special Distribution to Founder Members. The Company shall make one
or more special distributions to the Founder Members, pro rata in accordance
with each Founder Member’s Founder Member Percentage, in an aggregate amount
equal to the Undistributed Eligible Accounts as amounts attributable to such
Undistributed Eligible Accounts are received by the Company.

 

Article VI
Exculpation; Indemnification

 

6.1.        Exculpation and Indemnification.

 

(a)          Liability. Except as otherwise provided by the non-waivable
provisions of the Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Covered Person shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Covered Person.

 

(b)          Exculpation. To the fullest extent permitted by applicable Law, no
Covered Person shall be liable to the Company or any other Person who has an
interest in or claim against the Company for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of the authority conferred on such Covered Person by this
Agreement; provided that a Covered Person shall be liable for any such loss,
damage or claim incurred by reason of (i) acts or omissions by such Covered
Person not in good faith or that involve intentional misconduct or a knowing
violation of Law, or (ii) any transaction from which such Covered Person derived
an improper personal benefit. For the avoidance of doubt, this Section 6.1 shall
not exculpate a Member from a breach of this Agreement or the Investment
Agreement by such Member or any other agreement between such Member and the
Company or any Affiliates of the Company.

 

- 29 -

 

  

(c)          Advancement of Expenses. To the fullest extent permitted by
applicable Law, expenses (including reasonable attorneys’ fees, disbursements,
fines and amounts paid in settlement) incurred by a Covered Person defending any
claim, demand, action, suit or proceeding for which the indemnification
provisions under this Section 6.1 are applicable shall, from time to time, be
advanced by the Company prior to the final disposition of such claim, demand,
action, suit or proceeding upon receipt by the Company of an undertaking by or
on behalf of the Covered Person to repay such amount if it shall be determined
that the Covered Person is not entitled to be indemnified as authorized by this
Article VI.

 

(d)          Indemnification. In addition to the advancement of expenses
pursuant to Section 6.1(c), to the fullest extent permitted by applicable Law,
the Company agrees to indemnify, pay and hold each Covered Person harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including any interest and penalties, out-of-pocket
expenses and the reasonable fees and disbursements of counsel for such Covered
Person in connection with any investigative, administrative or judicial
proceedings, whether or not such Covered Person shall be designated a party
thereto), whether absolute, accrued, conditional or otherwise and whether or not
resulting from third party claims (collectively, “Indemnifiable Losses”), which
may be imposed on, incurred by, or asserted against any such Covered Person, in
any manner relating to or arising out of any act or omission performed or
omitted by such Covered Person on behalf of the Company in its capacity as a
Member or in such other capacity, as approved by the Managing Member; provided
that no Covered Person shall be entitled to be indemnified in respect of any
Indemnifiable Losses incurred by such Covered Person by reason of (i) acts or
omissions by such Covered Person not in good faith or that involve intentional
misconduct or a knowing violation of Law, or (ii) any transaction from which
such Covered Person derived an improper personal benefit; provided, further,
that any indemnity payment under this Section 6.1(d) shall be provided out of
and to the extent of Company assets only (including available insurance), and no
Member shall have any personal liability on account thereof. For the avoidance
of doubt, this Section 6.1(d) shall not provide indemnification to a Member
resulting from a breach of this Agreement or the Investment Agreement by such
Member or any other agreement between such Member and the Company or any
Affiliates of the Company or with respect to any action or proceeding brought by
such Covered Person against the Company, its Members, Affiliates or officers
without the consent of the Managing Member (other than a proceeding to enforce
the rights of such Covered Person under Section 6.1).

 

(e)          Good Faith Reliance. A Covered Person shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, or any other
facts pertinent to the existence and amount of assets from which distributions
to the Members might properly be paid.

 

- 30 -

 

  

(f)          Severability. To the fullest extent permitted by applicable Law, if
any portion of this Section 6.1 shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify each
Covered Person and may indemnify each employee or agent of the Company as to
costs, charges and expenses (including reasonable attorneys’ fees), judgments,
fines and amounts paid in settlement with respect to any action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
an action by or in the right of the Company, in each case to the fullest extent
permitted by applicable Law.

 

(g)          Survival. The provisions of this Section 6.1 shall survive any
termination of this Agreement and shall continue as to a Person who has ceased
to be a Covered Person and shall inure to the benefit of the heirs, executors,
administrators, successors and assigns of such Covered Person.

 

(h)          Indemnification Not Exclusive. The indemnification and advancement
of expenses provided by, or granted pursuant to, this Section 6.1 shall not be
deemed exclusive of any other rights to which a Covered Person may be entitled
at Law or in equity, including common law rights to indemnification or
contribution (if any). Nothing in this Section 6.1 shall affect the rights or
obligations of any Covered Person (or the limitations on those rights or
obligations) under any other agreement or instrument to which such Covered
Person is a party. Notwithstanding anything in this Article VI to the contrary
(including this Section 6.1(h)), to the extent a Covered Person is indemnified
by the Managing Member in his capacity as a director, officer, employee,
representative or agent of the Managing Member or any of its Affiliates pursuant
to the Managing Member’s certificate of incorporation, bylaws or any other
agreement to which the Managing Member is a party, the indemnification and
exculpation provisions of the Managing Member’s certificate of incorporation,
bylaws or other agreement shall apply to such Covered Person in such capacity
and the Covered Person shall not be entitled to exculpation or indemnification
under this Article VI in such capacity.

 

(i)          Payment of Certain Indemnification Obligations of Managing Member.
Notwithstanding anything in this Article VI to the contrary, to the extent the
Managing Member is required to indemnify its directors, officers, employees,
advisors, representatives or agents pursuant to its certificate of
incorporation, bylaws or any other agreement to which the Managing Member is a
party, all such costs, fees, expenses or other amounts shall be paid by the
Company or, if advanced by Managing Member prior to the Company’s payment
thereof, reimbursed to Managing Member.

 

- 31 -

 

  

6.2.        Duties. Notwithstanding any other provision of this Agreement or any
duty otherwise existing at law, in equity or otherwise, the parties hereby agree
that the Members, shall, to the maximum extent permitted by law, including
Section 18-1101(c) of the Act, owe no duties (including fiduciary duties) in its
capacity as a Member to the Company, the other Members or any other Person who
is a party to or otherwise bound by this Agreement; provided that nothing
contained in this Section 6.2 shall eliminate the implied contractual covenant
of good faith and fair dealing. To the extent that, at law or in equity, any
Member has duties (including fiduciary duties) in its capacity as Member and
liabilities relating thereto to the Company, to another Member or to another
Person who is a party to or otherwise bound by this Agreement, the Members
acting under this Agreement will not be liable to the Company, to any such other
Member or to any such other Person who is a party to or otherwise bound by this
Agreement, for their good faith reliance on the provisions of this Agreement.
The provisions of this Agreement, to the extent that they restrict or eliminate
the duties and liabilities relating thereto of any Member otherwise existing at
law, in equity or otherwise, are agreed by the parties hereto to replace to that
extent such other duties and liabilities of the Members relating thereto. For
the avoidance of doubt, this Section 6.2 does not waive any fiduciary duties a
Member may have to the Company, the Managing Member or any of their Affiliates
in his capacity as a director, officer, employee, agent or representative.

 

6.3.        D&O Insurance. The Company shall at all times maintain or cause to
be maintained a customary “directors’ and officers’ insurance” policy in respect
of the Covered Persons who are directors, officers or managers of the Company or
the Managing Member in a face amount determined by the Managing Member.

 

Article VII
Management and Officers

 

7.1.        Management of the Company.

 

(a)          Subject to the provisions of this Agreement (including
Section 7.1(c)), the business, property and affairs of the Company shall be
managed under the sole, absolute and exclusive direction of the Managing Member,
which may from time to time delegate authority to officers or to others to act
on behalf of the Company. Subject to the provisions of this Agreement, in all
matters relating to or arising out of the conduct of the operation of the
Company, the decision of the Managing Member shall be the decision of the
Company. The Managing Member shall conduct all of its business activities
through the Company and the Subsidiaries.

 

(b)          The Managing Member is an agent of the Company for the purpose of
its business, and any act of the Managing Member, or any officer or employee to
whom the Managing Member has delegated such authority, taken in its or his
capacity as such, including the execution in the name and on behalf of the
Company of any contract, agreement or instrument or the making in the name and
on behalf of the Company of any expenditures or the incurrence in the name and
on behalf of the Company of any indebtedness shall bind the Company unless such
act is in contravention of the Certificate of Formation or this Agreement or
unless the Managing Member or such other Person otherwise lacks the authority to
act for the Company in respect of such matter and the Person with whom the
Managing Member or such other Person is dealing has knowledge of the fact that
it or he does not have such authority.

 

(c)          Notwithstanding any provision contained in this Agreement, so long
as the Founder Member Ownership Threshold is met, the Company shall not take,
and the Managing Member shall not cause or permit the Company to take, any of
the following actions without the consent of the Founder Member Representative:

 

- 32 -

 

  

(i)entering into any transaction with the Managing Member which is not on
arm’s-length terms, unless such transaction is otherwise expressly contemplated
by this Agreement, the Investment Agreement, the Exchange Agreement, the
Registration Rights Agreement or the Tax Receivable Agreement;

 

(ii)converting the legal form of the Company into a corporation or take any
other action that would cause the Company to be treated as a corporation for tax
purposes;

 

(iii)dissolving, liquidating or otherwise winding up the Company pursuant to
Article X (other than in connection with a Change of Control Event); or

 

(iv)entering into any agreement or otherwise committing to take any of the
actions set forth in clauses (i) through (iii) above.

 

(d)          Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not, and the Managing Member shall not cause or
permit the Company or its Subsidiaries to enter into any transaction with
Christian Zugel, any Family Member of Christian Zugel or any of their Affiliates
which is not on arm’s-length terms, or enter into any agreement or otherwise
commit to do so, without the prior consent of the individuals described in
clause (ii) of the definition of “Required Independent Directors”; provided,
that compliance with the terms of this Agreement and compliance with any
employment, consulting or retention agreement with Christian Zugel existing as
of the Effective Date shall not require consent.

 

7.2.        Officers.

 

(a)          Designation and Appointment. The Managing Member may, from time to
time, employ and retain Persons as the Managing Member deems necessary or
appropriate for the conduct of the Company’s business, including employees,
agents and other Persons (any of whom may be a Member) who may be designated as
officers of the Company, with such titles as and to the extent authorized by the
Managing Member. Any number of offices may be held by the same Person. In its
discretion, the Managing Member may choose not to fill any office for any period
as it may deem advisable. Officers need not be residents of the State of
Delaware or Members. Any officers so designated shall have such authority and
perform such duties as the Managing Member may from time to time delegate to
them. Unless otherwise determined by the Managing Member, officers shall have
such authority and perform such duties customarily held by a person holding the
comparable office in a Delaware corporation. Each officer shall hold office
until his successor shall be duly designated and qualified or until his death or
until he shall resign or shall have been removed in the manner hereinafter
provided. The salaries or other compensation, if any, of the officers of the
Company shall be fixed from time to time by the Managing Member. Designation of
an officer shall not of itself create any right of employment.

 

- 33 -

 

  

(b)           Resignation and Removal. Any officer may resign as such at any
time. Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Managing Member. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation. All
employees, agents and officers shall be subject to the supervision and direction
of the Managing Member and may be removed, with or without cause, from such
office by the Managing Member and the authority, duties or responsibilities of
any employee, agent or officer may be suspended by or altered the Managing
Member from time to time, in each case in the discretion of the Managing Member.

 

(c)          Duties of Officers. The officers, in the performance of their
duties as such, shall owe to the Company and the Members fiduciary duties of the
type owed by officers of a Delaware corporation pursuant to the laws of the
State of Delaware.

 

7.3.        Certain Costs and Expenses. The Company shall (a) pay or cause to be
paid (i) all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company, (ii) all costs, fees or expenses incurred by the
Managing Member in connection with the transactions contemplated by the
Investment Agreement and the related purchase of Class A Units by the Managing
Member in connection therewith, (iii) all costs, fees or expenses incurred by
the Managing Member in connection with the Registration Rights Agreement, (iv)
all costs, fees, expenses or transfer taxes incurred by the Managing Member in
connection with the Exchange Agreement and (v) all costs, fees or expenses
incurred by the Managing Member in connection with the Tax Receivable Agreement
other than the payment obligations of the Managing Member under Articles 3, 4
and 5 and Section 7.9 of the Tax Receivable Agreement, and (b) bear or reimburse
the Managing Member for any costs, fees or expenses incurred by it in connection
with serving as the Managing Member. The Managing Member shall cause the Company
to pay or bear all expenses of the Managing Member, including costs of
securities offerings not borne directly by Members, board of directors
compensation and meeting costs, cost of periodic reports to its stockholders,
proxy statements, costs and expenses related to satisfying the Managing Member’s
obligations under federal securities laws, litigation costs and damages arising
from litigation, accounting and legal costs and the Delaware franchise tax,
costs of proxy solicitors and costs of transfer agents, provided that the
Company shall not pay or bear any obligations of the Managing Member for any
gross or net income tax or non-Delaware franchise tax or other tax in the nature
of, or imposed in lieu of, an income tax.

 

7.4.        Affiliate Loans. Notwithstanding anything herein to the contrary,
following the Effective Date, neither any Member nor any Affiliate or related
Person of any Member (i) shall be a lender to the Company or any subsidiary of
the Company or (ii) shall enter into any undertaking causing such Person to have
any liability (as guarantor, indemnitor, surety, pledgor or otherwise) in
respect of debt or any other obligation of the Company or any subsidiary of the
Company constituting indebtedness for federal income tax purposes without the
prior written consent of the Managing Member and, so long as the Founder Member
Ownership Threshold is met, the Founder Member Representative.

 

- 34 -

 

  

Article VIII
Members

 

8.1.        Limitations. Subject to the terms of this Agreement, no Member who
is not also the Managing Member, in its capacity as such, shall participate in
or have any control over the business of the Company. Except as required by law
or by separate agreement with the Company, no Member who is not also the
Managing Member (and acting in such capacity) shall have any right, authority or
power to act for or on behalf of or bind the Company in its capacity as a Member
in any respect or assume any obligation or responsibility of the Company or of
any other Member.

 

8.2.        No Voting Rights. Except as expressly provided in this Agreement, no
Member who is not also the Managing Member shall have any right to vote on any
matter involving the Company. In no manner limiting the foregoing, the Members
acknowledge that no Member shall be permitted to vote on the removal or
replacement of the Managing Member.

 

8.3.        Liability. Subject to the provisions of the Act, and except as set
forth herein, no Member shall be personally liable for any obligations or
liabilities of the Company or any other Member solely by reason of being a
Member. Prior to the dissolution and winding up of the Company, no Member may
resign or withdraw from the Company without the consent of the Managing Member
except pursuant to a Transfer in accordance with Article IX or a redemption by
the Company of all of such Member’s Units.

 

8.4.        Return of Distributions. In accordance with the Act and the laws of
the State of Delaware, a Member may, under certain circumstances, be required to
return amounts previously distributed to such Member. It is the intent of the
Members that no distribution to any Member pursuant to Article V shall be deemed
a return of money or other property paid or distributed in violation of the Act.
The payment of any such money or distribution of any such property to a Member
shall be deemed to be a compromise within the meaning of Section 18-502(b) of
the Act, and, to the fullest extent permitted by law, any Member receiving any
such money or property shall not be required to return any such money or
property to the Company or any other Person. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Member is obligated to make any such payment, such obligation shall be the
obligation of such Member and not of any other Member.

 

8.5.        Representations and Warranties. Each Member (as to itself only) upon
its execution of this Agreement and upon becoming a Member, represents and
warrants to the Company and each other Member, individually (on a several and
not joint basis), as follows:

 

(a)          such Member has full power and authority to execute and deliver
this Agreement, to become a Member of the Company as provided in this Agreement
and to perform its obligations hereunder as a Member, and the execution,
delivery and performance by such Member of this Agreement has been duly
authorized by all necessary action (including all necessary notices, consents,
approvals and filings);

 

- 35 -

 

  

(b)          this Agreement has been duly and validly executed and delivered by
such Member and constitutes the binding obligation of such Member, enforceable
against such Member in accordance with its terms;

 

(c)          the execution, delivery and performance by such Member of this
Agreement will not, with or without the giving of notice or the lapse of time,
or both, (i) violate any provision of Law to which such Member is subject,
(ii) violate any order, judgment, or decree applicable to such Member,
(iii) conflict with, or result in a breach or default under, any term or
condition of its certificate of incorporation or by-laws, certificate of limited
partnership or partnership agreement, certificate of formation, limited
liability company agreement or trust agreement, as applicable, or (iv) conflict
with, or result in a breach or default under, any term or condition of any
agreement or other instrument to which such Member is a party, which conflict,
breach or default would have a material adverse change in, or effect upon, the
financial condition or results of operation on the Member or the Company;

 

(d)          such Member: (i) is acquiring its Interests solely for such
Member’s own account for investment and not with a view to resale in connection
with any distribution thereof; (ii) agrees not to, directly or indirectly,
Transfer any of the Interests (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of any of the Interests) or any interest
therein or any rights relating thereto or offer to Transfer, except in
compliance with the Securities Act, all applicable state securities or “blue
sky” laws and this Agreement; and (iii) acknowledges that any attempt, directly
or indirectly, to Transfer, or offer to Transfer, any Interests or any interest
therein or any rights relating thereto without complying with the provisions of
this Agreement shall be void and of no effect;

 

(e)          such Member acknowledges that: (i) the Interests have not been
registered under the Securities Act or qualified under any state securities or
“blue sky” laws; (ii) it is not anticipated that there will be any public market
for the Interests; (iii) the Interests must be held indefinitely and such Member
must continue to bear the economic risk of the investment in the Interests
unless the Interests are subsequently registered under the Securities Act and
such state laws or an exemption from registration is available; (iv) Rule 144
promulgated under the Securities Act (“Rule 144”) is not presently available
with respect to sales of any securities of the Company and the Company has made
no covenant to make Rule 144 available and Rule 144 is not anticipated to be
available in the foreseeable future; (v) when and if the Interests may be
disposed of without registration in reliance upon Rule 144, such disposition can
be made, if at all, only in accordance with the terms and conditions of Rule 144
(which may include limitations in the amount of Interests that may be
Transferred) and the provisions of this Agreement; (vi) if the exemption
afforded by Rule 144 is not available, public sale of the Interests without
registration will require the availability of an exemption under the Securities
Act; (vii) restrictive legends shall be placed on any certificate representing
the Interests; and (viii) a notation shall be made in the appropriate records of
the Company indicating that the Interests are subject to restrictions on
transfer and, if the Company should in the future engage the services of a
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Interests;

 

- 36 -

 

  

(f)          such Member’s financial situation is such that such Member can
afford to: (i) bear the economic risk of holding the Interests for an indefinite
period; and (ii) suffer the complete loss of such Member’s investment in the
Interests;

 

(g)          such Member: (i) is familiar with the business and financial
condition, properties, operations and prospects of the Company and has been
granted the opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the Company and the terms and
conditions of the acquisition of the Interests and to obtain any additional
information that such Member deems necessary to evaluate whether or not to make
an investment in the Company; (ii) has the knowledge and experience in financial
and business matters (or has relied upon the advice of an advisor who qualifies
as a “Purchaser Representative” pursuant to Regulation D of the Securities Act
who is not an Affiliate of the Company) to be able to evaluate the merits and
risk of the investment in the Interests; and (iii) has carefully reviewed the
terms and provisions of this Agreement and has evaluated the restrictions and
obligations contained herein and therein; provided that this Section 8.5(g)
shall not limit the Managing Member’s rights and remedies under the Investment
Agreement, or the representations of the other Members thereunder;

 

(h)          such Member: (i) has relied upon such Member’s own independent
appraisal and investigation, and the advice of such Member’s own counsel, tax
advisors and other advisors, regarding the risks of an investment in the
Company; and (ii) will continue to bear sole responsibility for making its own
independent evaluation and monitoring of the risks of its investment in the
Company; provided that this Section 8.5(h) shall not limit the Managing Member’s
rights and remedies under the Investment Agreement, or the representations of
the other Members thereunder;

 

(i)          such Member is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act and, in
connection with the execution of this Agreement, agrees to deliver such
certificates to that effect as the Managing Member may request; and

 

(j)          such Member’s principal place of business or principal residence is
as set forth on such Member’s signature page hereto.

 

8.6.        No State Law Partnership.

 

(a)          The Members intend that the Company shall not be a partnership
(including a limited partnership) or joint venture, and that no Member shall be
a partner or joint venturer of any other Member, for any purpose other than
federal and state tax purposes, and this Agreement shall not be construed to the
contrary. The Members intend that the Company shall be treated as a partnership
for federal and, if applicable, state and local income tax purposes, and each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.

 

- 37 -

 

  

(b)          Each of the Managing Member and the Company covenants and agrees
that neither shall take or cause or permit to be taken any action that would
cause interests in the Company to not meet the requirements of Regulations
Section 1.7704-1(h). Notwithstanding anything to the contrary herein or in the
Exchange Agreement, if the Managing Member, after consultation with its outside
legal counsel and tax advisor, shall determine in good faith that, despite
adherence by the Managing Member and the Company to the foregoing, additional
restrictions must be imposed on Exchanges (as such term is defined in the
Exchange Agreement) in order for the Company not to be treated as a “publicly
traded partnership” under Section 7704 of the Code, the Managing Member may
impose such restrictions on Exchanges, as the Managing Member may reasonably
determine to be necessary or advisable.

 

8.7.        Additional Members.

 

(a)          Except as otherwise provided herein (including Article IX), the
Company, if approved by the Managing Member, may admit one or more additional
Members (each an “Additional Member”) to be treated as a “Member” for all
purposes under this Agreement.

 

(b)          Each Person shall be admitted as an Additional Member at the time
such Person (i) executes a joinder agreement to this Agreement in a form
provided by the Managing Member, (ii) except with respect to any Transfer
pursuant to Section 9.1, complies with any requirements imposed by the Managing
Member with respect to such admission and (iii) complies with any other
provision of this Agreement applicable to the admittance of a Person as a
Member.

 

(c)          Each Additional Member shall have the rights and obligations
hereunder as apply generally to holders of the type or types of Units or other
Interests issued to such Member.

 

(d)          The Managing Member is authorized (without the consent of any
Member) to amend the Schedule of Members and any other relevant provision of
this Agreement to reflect any such admission and the Transfer of any such
rights.

 

8.8.        Class B Member Restrictive Covenants.

 

(a)          Acknowledgements. As a condition to admission as a Member of the
Company, each Person becoming a Class B Member acknowledges that: (1) he has
knowledge of confidential information, proprietary information and trade secrets
relating to the Company, its Subsidiaries, the Business and the Clients; (2) the
products and services comprising the Business are, or may be, marketed
throughout the United States and internationally; (3) the Business competes with
other businesses that are or could be located in any part of the United States
or internationally; (4) Managing Member has required the covenants set forth in
this Section 8.8 as a condition to Managing Member entering into the Investment
Agreement and this Agreement and the issuance of Units to the Member pursuant to
this Agreement; (5) the covenants set forth in this Section 8.8 are reasonable
and necessary to protect and preserve the Business and to protect the goodwill
of the Company and its Subsidiaries that are being acquired by Managing Member;
and (6) the Company and the Managing Member will be irreparably harmed and
damaged if the covenants in this Section 8.8 are breached.

 

(b)          Restrictive Covenants. During the Restricted Period, each Class B
Member shall not, and shall cause its Principals and Affiliates to not, directly
or indirectly, without in each instance the prior written consent of the
Managing Member:

 

- 38 -

 

  

(i)invest in, own, manage, operate, finance, control, be employed by, or
participate in the ownership, management, operations, financing or control of,
lend its name or a similar name to, lend its credit to, render services or
advice to, or otherwise assist, any Person (other than to the Company or a
Subsidiary of the Company) that engages in, owns, invests in, operates, manages
or controls, any venture, business, or enterprise engaged in providing
Competitive Investment Services in North America, Europe or Asia; provided,
however, that a Class B Member may (A) own no more than 3% of any class of
securities of any Person traded on any national securities exchange and no more
than 5% of any class of securities of any Person whose securities are not traded
on any national securities exchange (so long as such securities do not
constitute more than 5% of the overall equity or voting power of such Person)
and (B) may provide investment advice for managing the assets of himself or
members of his Immediate Family; provided, further, that in the event a Class B
Member’s employment is terminated by the Company or any of its Subsidiaries
thereof other than a termination For Cause (as such term is defined in the
Amended and Restated Operating Agreement of ZAIS Group, LLC, as such is in
effect from time to time), the provisions of this Section 8.8(b)(i) shall
automatically terminate with respect to, and no longer be applicable to, such
Class B Member;

 

(ii)solicit, hire or employ, or otherwise engage (or assist any other Person in
soliciting, hiring, employing or otherwise engaging) as an employee, independent
contractor or otherwise, any employee of the Company or any of its Subsidiaries
who was employed or engaged by the Company or any of its Subsidiaries, or in any
way interferes with any such person’s contractual arrangements or relationship
with any of the Company or its Subsidiaries;

 

(iii)solicit (or assist any other Person in soliciting) the business of any
current, former or prospective Client of any of the Company or any of its
Subsidiaries (excluding any Person that has not been a Client or prospective
Client of the Company or any of its Subsidiaries within one year prior to such
solicitation); provided, however, that a Class B Member shall not be deemed to
be in violation of this Section 8.8(b)(iii) solely by virtue of such Class B
Member’s employment by or association with a Person that such Class B Member
does not control (even if such Person solicits any such current former, or
prospective Client of the Company or any of its Subsidiaries), so long as the
Class B Member is not engaged in, does not participate in or encourage and is
not directly or indirectly in any way responsible for such solicitation or
persuasion efforts;

 

- 39 -

 

  

(iv)otherwise induce or attempt to induce (or assist any other Person in
inducing) any current, former or prospective Client to cease doing business with
a the Company or any of its Subsidiaries, or in any way interfere with the
relationship between any current, former or prospective Client and the Company
or any of its Subsidiaries;

 

(v)issue, disseminate or otherwise make public any written or oral statements
likely to disparage or harm the business or reputation of the Company or any of
its Subsidiaries or the reputation of any executive or employee of the Company
or its Subsidiaries; or

 

(vi)breach its covenants under Section 13.1.

 

(c)          Severability of Covenants. If any of the covenants set forth in
this Section 8.8 is held by a court of competent jurisdiction to be
unreasonable, unenforceable, arbitrary or against public policy, such covenants
will be interpreted or deemed to be reformed to provide for the maximum
activity, duration, geographical area or other limitations permitted by
applicable Law. The covenants set forth in this Section 8.8 and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other.

 

(d)          Remedies. Each Class B Member acknowledges that in the event of a
breach of Section 8.8 by such party, money damages would be inadequate and
Investor would have no adequate remedy at law. Accordingly, each such Class B
Member agrees that the Company shall have the right, in addition to any other
rights and remedies existing in its favor with respect to any such breach, to
enforce its rights and such Member’s obligations under this Agreement not only
by a claim for damages but also by an action or actions for specific
performance, injunction or other equitable relief, without posting any bond or
security. Without limiting the foregoing, in the case of a breach or threatened
breach of this Section 8.8, in addition to a claim for damages, the Company
shall have the right to obtain injunctive or other equitable relief to restrain
any breach or threatened breach, or otherwise to enforce specifically the
provisions, of this Section 8.8.

 

(e)          Survival. The covenants set forth in this Section 8.8 shall survive
the termination of this Agreement and shall continue to be binding on a Class B
Member in its, his or her personal capacity after such Class B Member ceases to
hold any Interests. The provisions of this Section 8.8 shall be subject to, and
not in any way affect the enforceability of, any separate agreement entered into
by any Class B Member or officer or employee of the Company or its Subsidiaries
restricting or prohibiting certain business activities of such Person. With
respect to each Class B Member that is not an individual, such Member shall
cause each Principal of such Member to execute and deliver an agreement in favor
of the Company pursuant to which such Principal agrees to the restrictions set
forth in this Section 8.8.

 

- 40 -

 

  

Article IX
Transfer of Interests

 

9.1.        Restrictions on Transfers of Interests.

 

(a)          Except pursuant to Section 9.6, so long as the Founder Member
Ownership Threshold is met, the Managing Member shall not Transfer, directly or
indirectly, all or any portion of its Interests (economic or otherwise) to any
other Person without the prior written consent of the Founder Member
Representative, excluding Transfers to a controlled Affiliate of the Managing
Member; provided that any change of ownership or beneficial ownership of
Managing Member, a Change of Control or a pledge or providing a security
interest in the Interests in connection with incurrence of indebtedness by the
Company or the Managing Member shall not be considered a Transfer.

 

(b)          Except pursuant to Sections 9.5 or 9.6 or the terms of the Exchange
Agreement, no Member (other than the Managing Member) shall Transfer, directly
or indirectly, all or any portion of its Interests or any rights therein
(economic or otherwise) to any other Person without the prior written consent of
the Managing Member and, in the case of a Transfer by a Founder Member, the
Required Independent Directors. Notwithstanding the foregoing, the prior written
consent of the Managing Member (and, if so required, the Required Independent
Directors) shall not be required in connection a Transfer by a Member to any
Affiliate or to any Family Member (including for estate planning purposes) or a
Transfer pursuant to Section 9.5 or Section 9.6.

 

9.2.        Effect of Assignment. The Company shall, from the effective date of
any permitted Transfer of an Interest (or part thereof), thereafter pay all
further distributions on account of the Interest (or part thereof) so
Transferred to the assignee of such Interest (or part thereof).

 

9.3.        Overriding Transfer Provisions.

 

(a)          Any Transfer in violation of this Article IX shall be null and void
ab initio, and the provisions of Section 9.2 shall not apply to any such
Transfers. For the avoidance of doubt, any Person to whom a Transfer is made or
attempted in violation of Article IX shall not become a Member, and any Person
to whom a Transfer is made or attempted in violation of Section 9.1(b) shall not
be entitled to vote on any matters coming before the Members and shall not have
any other rights in or with respect to any rights of a Member of the Company. In
addition, at the Managing Member’s option, the Company may redeem any Unit that
was invalidly Transferred by a Member (excluding the Managing Member) at a price
of $0.01 per Unit. Upon the Company providing notice of such redemption to the
Member, the Member shall deliver within 30 days of such notice the Units being
redeemed to the Company free and clear of any lien or encumbrance by delivering
any certificates representing such Units and any transfer documents requested by
the Company, and the Company shall pay the redemption price; provided that
regardless of whether such Member delivers such Units, once the Company has
delivered payment of such price for such Units to such Member in accordance with
any of the delivery methods set forth in Section 13.3, the Units shall be deemed
automatically redeemed and cancelled and such Member shall have no rights with
respect thereto. The approval of any Transfer in any one or more instances shall
not limit or waive the requirement for such approval in any other or future
instance. The Managing Member shall promptly amend the Schedule of Members to
reflect any permitted Transfer of Interests pursuant to this Article IX.

 

- 41 -

 

  

(b)          Notwithstanding anything contained herein to the contrary
(including, for the avoidance of doubt, the provisions of Section 9.1), in no
event shall any Member Transfer any Interests to the extent such Transfer would:

 

(i)result in the violation of the Securities Act, or any other applicable
federal, state or foreign laws;

 

(ii)be a violation of or a default (or an event that, with notice or the lapse
of time or both, would constitute a default) under, or result in an acceleration
of any indebtedness under, any note, mortgage, loan agreement or similar
instrument or document to which the Company or the Managing Member is a party;

 

(iii)result in or create a “prohibited transaction” or cause the Company or a
Member to be or become a “party in interest”, as such terms are defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
or any successor law (“ERISA”), or a “disqualified person”, as defined in
Section 4975 of the Code, with respect to any “plan,” as defined in
Section 3(14) of ERISA or Section 4975 of the Code; or result in or cause the
Company or any Member to be liable for tax under Chapter 42 of the Code;

 

(iv)be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors);

 

(v)cause the Company or any Member (other than the transferee) to be subject to
any excise tax pursuant to Chapter 42A of Subtitle D of the Code;

 

(vi)cause the Company to be taxed as a corporation pursuant to Section 7704 of
the Code; or

 

(vii)result in the Company having more than one hundred (100) partners, within
the meaning of Regulations Section 1.7704-1(h)(1) (determined pursuant to the
rules of Regulations Section 1.7704-1(h)(3)).

 

Subject to Section 2.1(f) of the Exchange Agreement, the Managing Member may, in
its sole discretion, waive any of the conditions set forth in clauses
(i) through (vii) above or otherwise require that the Member Transferring its
Interests deliver evidence in form and substance satisfactory to the Managing
Member (which may include an opinion of counsel), that Transfer does not violate
any of the provisions in clauses (i) through (vii) above.

 

- 42 -

 

  

(c)          In connection with any Transfer hereunder, the Member Transferring
its Interests shall provide any information reasonably requested by the Managing
Member in connection with, or related to, an election made (or to be made) by
the Company pursuant to Section 754 of the Code.

 

9.4.        Substitute Members. If a Member Transfers any Interests in
compliance with the other provisions of this Agreement, the transferee shall
have the right to become a substitute Member, but only upon satisfaction of the
following: (a) execution of such instruments as the Managing Member deems
reasonably necessary or desirable to effect such substitution; and
(b) acceptance and agreement in writing by the transferee of the Member’s
Interest to be bound by all of the terms and provisions of this Agreement and
assumption of all obligations under this Agreement (including any breaches
hereof) applicable to the transferor; provided that such transferee shall not be
deemed to assume the obligations of the transferor relating to the period prior
to such assignment if such obligations are agreed in writing between the
transferor and the transferee to remain the obligations of the transferor and
the Managing Member consents in writing to such allocation of obligations.

 

9.5.        Co-Sale Right.

 

(a)          If at any time the Managing Member determines to Transfer some or
all of its Interest in a Change of Control Event (other than in a Transfer to an
Affiliate of the Managing Member and excluding, for the avoidance of doubt, any
Transfer of Capital Stock of the Managing Member) and does not exercise its
rights under Section 9.6, the Managing Member shall provide the Founder Members
with at least thirty (30) days’ prior written notice of such Transfer, together
with a reasonable description of the terms of the offer to Transfer such
Interest, including the price thereof (the “Managing Member Transfer Notice”).

 

(b)          Each Founder Member shall have the right, by delivering to the
Managing Member a written notice within ten (10) days after receipt of the
Managing Member Transfer Notice (each, a “Co-Sale Exercise Notice”), to Transfer
to the purchaser in such transaction on the same terms and conditions as the
Transfer by the Managing Member, up to a percentage of the number of Units then
held by such Founder Member as is equal to the percentage that the number of
Units that the Managing Member is proposing to so Transfer bears to the total
number of Units then held by the Managing Member; provided, however, that if the
aggregate number of Units which the Managing Member and the Founder Members wish
to Transfer to such purchaser exceeds the number of Units which the purchaser
desires to purchase, then the number of Units so offered by each such Member
shall be reduced by such number as required to permit each such Member to
Transfer to the purchaser a percentage of the Units to be sold to such purchaser
equal to a fraction, the numerator of which shall be the number of Units such
Member then holds, and the denominator of which shall be the total number of
Units then held by all Members so desiring to Transfer Units. Notwithstanding
the foregoing, the obligations of the Founder Members under this Section 9.5 are
subject to the following conditions: (i) the consideration payable upon
consummation of such Transfer to the Founder Members participating in such
Transfer in respect of their Units shall be allocated with respect to each Unit
being Transferred in accordance with Section 10.2 (provided that for purposes of
Section 5.14(a), the reference to then-outstanding Percentage Interests shall be
deemed to refer to the Percentage Interests sold by the Members); (ii) the
expenses incurred by the Managing Member or any additional escrow for
post-closing expenses established by the Managing Member shall be borne by the
Members participating in such Transfer in accordance with the Percentage
Interest being sold by such Founder Member relative to the Percentage Interests
being sold by all of the Members, and (iii) no Founder Member participating in
such Transfer shall be obligated to execute and deliver any document that would
require such Founder Member to (1) make any representations or warranties about
the Company (other than, for the avoidance of doubt, representations or
warranties with respect to such Founder Member’s title to and ownership of such
Founder Member’s Interest (the “Permitted Representations”)), or (2) assume any
indemnification obligation or liability of any kind, other than (i) an
obligation to indemnify for any breach of such Founder Member’s representations,
warranties and covenants and (ii) an obligation to indemnify on a several (and
not joint) basis for the breach of any other representations, warranties and
covenants relating to the Company (whether made by the Company or the Managing
Member on behalf of the Company), which liability shall not in any event exceed
the value of the consideration received by such Founder Member in such sale
(other than liability resulting from such Founder Member’s fraud or intentional
misconduct).

 

- 43 -

 

  

(c)          In the event that a Founder Member does not deliver to the Managing
Member a Co-Sale Exercise Notice within ten (10) days after delivery of the
Managing Member Transfer Notice, such Founder Member shall be deemed to have
waived its rights under this Section 9.5 with respect to such Transfer by the
Managing Member, and the Managing Member may thereafter consummate the
transaction without such Founder Member’s participation therein within ninety
(90) days after expiration of the foregoing ten day period. In the event
Managing Member does not consummate such transaction during such ninety (90) day
period, it shall be required to give the Founder Members a new Managing Member
Transfer Notice, and the provisions of this Section 9.5 shall again apply.

 

9.6.        Approved Sale. Upon the approval of a Change of Control Event by (x)
the Managing Member and (y) so long as the Founder Member Ownership Threshold is
met, the Founder Member Representative (an “Approved Sale”), the Company shall
provide each Member at such time other than the Managing Member (each, an “Other
Member”) with prompt written notice of the material terms of the Approved Sale.
Each Other Member agrees to consent to and raise no objections to the Approved
Sale and take all other actions reasonably necessary or desirable to effect the
Approved Sale, including, without limitation:

 

(a)          if the Approved Sale is structured as a sale of Units or shares of
Capital Stock of the Managing Member, each Other Member shall agree to sell all
Units and Capital Stock of the Managing Member held by such Other Member on the
terms and conditions approved by the Managing Member and, so long as the Founder
Member Ownership Threshold is met, the Founder Member Representative, and shall
execute all agreements, instruments, certificates and other documents reasonably
required in connection with such Approved Sale; and

 

(b)          to the extent that the Other Member has any appraisal or
dissenters’ rights under applicable laws with respect to the Units held by such
Other Member or any shares of Capital Stock of the Managing Member held by such
Other Member in connection with such Approved Sale, each Other Member shall
waive, and shall not exercise or perfect, such appraisal or dissenters’ rights
with respect to such Approved Sale.

 

- 44 -

 

  

Notwithstanding the foregoing, the obligations of the Other Members under this
Section 9.6 are subject to the following conditions: (i) the consideration
payable upon consummation of such Approved Sale to all of the Members in respect
of their Units shall be allocated among the Members in accordance with
Section 10.2; (ii) the expenses incurred by the Managing Member or the Company
or any additional escrow for post-closing expenses established by the Managing
Member shall be borne by the Members in accordance with each Member’s Percentage
Interest, and (iii) no Other Member participating in an Approved Sale shall be
obligated to execute and deliver any document which would require such Other
Member to (1) make any representations or warranties about the Company (other
than, for the avoidance of doubt, Permitted Representations with respect to such
Other Member’s Units or shares of Capital Stock of the Managing Member, as
applicable), or (2) assume any indemnification obligation or liability of any
kind, other than (i) an obligation to indemnify for any breach of such Other
Member’s representations, warranties and covenants and (ii) an obligation to
indemnify on a several (and not joint) basis for the breach of any other
representations, warranties and covenants relating to the Company (whether made
by the Company or the Managing Member on behalf of the Company), which liability
shall not in any event exceed the value of the consideration received by such
Other Member in such sale (other than liability resulting from such Other
Member’s fraud or intentional misconduct).

 

9.7.        Class B Unit Forfeiture.

 

(a)          Unvested Class B Units. Except as the Company may otherwise agree
in the Restricted Unit Agreement granting such Class B Units, upon (x) any
termination of the employment of a Class B Member (or former Class B Member) by
the Company or any of its Subsidiaries or any resignation thereof of a Class B
Member (or former Class B Member) or (y) such Class B Member’s (or former Class
B Member’s breach) of Section 8.8 or any other non-competition, non-solicitation
(including of Clients or employees), non-hire, confidentiality or
non-disparagement covenant of a Class B Member (or former Class B Member), the
Unvested Class B Units held by such Class B Member or originally issued to such
former Class B Member but held by one or more Transferees of such former Class B
Member shall automatically be forfeited, terminated and cancelled.

 

(b)          Vested Class B Units. Upon the breach of Section 8.8 or any other
non-competition, non-solicitation (including of Clients or employees), non-hire,
confidentiality or non-disparagement covenant of a Class B Member (or former
Class B Member), (i) such Class B Member (or the Transferees of such former
Class B Member) shall cease to have any rights or benefits (including any
tag-along rights or rights under Article XII) under this Agreement other than
the right to receive distributions and allocations pursuant to Section Article V
(subject to the following clause (ii)), and (ii) the Company may redeem all or
any portion of such Class B Member’s (or former Class B Member’s) Class B Units
at a price per Unit of $0.01 per Class B Unit. The Company may exercise such
redemption right by providing written notice to such Class B Member stating the
number of Class B Units it is electing to redeem and the aggregate redemption
price for such Class B Units. Within 30 days of the Company’s delivery of the
redemption notice, the holder of the Class B Units shall deliver the Class B
Units being redeemed to the Company free and clear of any lien or encumbrance by
delivering any certificates representing such Class B Units and any transfer
documents requested by the Company, and the Company shall pay the redemption
price; provided that regardless of whether the Class B Member delivers such
Class B Units, if the Company delivers payment of such redemption price for such
Class B Units to such Member in accordance with any of the delivery methods set
forth in Section 13.3, the Units shall be deemed automatically redeemed and
cancelled and such Member shall have no rights with respect thereto.

 

- 45 -

 

  

(c)          Capital Account Matters. Upon the forfeiture or repurchase of a
Vested Unit, the Capital Account associated with such Unit shall be apportioned
among the Members, pro-rata in proportion to their then-Percentage Interests.

 

Article X
Dissolution, Liquidation, and Termination of the Company

 

10.1.      Events of Dissolution. The Company shall be dissolved and its affairs
wound up upon earliest to occur of: (a) subject to Section 7.1(c)(iii), the
determination of the Managing Member; or (b) any other event which under
applicable Law would cause the dissolution of the Company, unless the Company is
continued in accordance with the Act and this Agreement. The bankruptcy, death,
dissolution, expulsion, incapacity or resignation of any Member, or the
occurrence of any other event that terminates the continued membership of any
Member in the Company, shall not, in and of itself, cause a dissolution of the
Company, and the Company thereafter shall continue in existence subject to the
terms and conditions of this Agreement.

 

10.2.      Procedure for Winding Up and Dissolution. If the Company is
dissolved, the Managing Member shall direct the winding up of the Company’s
affairs. On winding up of the Company, the assets of the Company shall be
distributed in the following order of priority: (a) first, to pay the costs and
expenses of the winding up, liquidation and termination of the Company,
including to creditors of the Company, including Members who are creditors, to
the extent otherwise permitted by applicable Law, in satisfaction of the
liabilities of the Company, and to establish reserves reasonably adequate to
meet any and all other obligations of the Company imposed pursuant to this
Agreement and contingent, conditional, unmatured or unforeseen liabilities or
obligations of the Company (including to purchase customary tail coverage on
customary terms for any officers or errors and omissions coverage maintained by
the Company as of immediately prior to such dissolution and other obligations of
the Company imposed pursuant to this Agreement); and (d) second, the balance to
the Members in accordance with the provisions of Sections 5.14(a) and 5.18.

 

10.3.      Hart Scott Rodino. Notwithstanding anything to the contrary in this
Agreement, in the event the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), is applicable to any Member by reason of the
fact that any assets of the Company will be distributed to such Member in
connection with the dissolution of the Company, the distribution of any assets
of the Company shall not be consummated until such time as the applicable
waiting periods (and extensions thereof) under the HSR Act have expired or
otherwise been terminated with respect to each such Member.

 

10.4.      Deficit Capital Accounts. Notwithstanding anything to the contrary in
this Agreement, and notwithstanding any custom or rule of law to the contrary,
to the extent that there exists a deficit in the Capital Account of any Member,
upon dissolution of the Company such deficit shall not be an asset of the
Company and such Members shall not be obligated to contribute such amount to the
Company to bring the balance of such Member’s Capital Account to zero.

 

- 46 -

 

  

10.5.      Termination. The Company shall terminate when (i) all assets of the
Company have been sold or distributed and all affairs of the Company have been
wound up, and (ii) the Certificate of Formation shall have been cancelled in the
manner required by the Act.

 

10.6.      Filing of Certificate of Cancellation. Upon the completion of the
winding up of the Company, an officer appointed by the Managing Member to act as
attorney-in-fact shall promptly file a certificate of cancellation as provided
in Section 18-203 of the Act with the Secretary of State. If there is no such
officer, then a certificate of cancellation shall be filed by the Managing
Member; if there is no Managing Member, the certificate of cancellation shall be
filed by the last Person to be a Member; if there are no officers, Managing
Member or a Person who last was a Member and is willing to sign, a certificate
of cancellation shall be filed by the legal successor or personal representative
of the Person who last was a Member.

 

Article XI
Books, Records, Information Rights, Accounting and Tax Matters

 

11.1.      Books and Records.

 

(a)          An officer of the Company, at the direction of the Managing Member,
shall keep or cause to be kept separate, complete and accurate books and records
of the Company and supporting documentation of the transactions with respect to
the Company’s business. The records shall include, but not be limited to, (i)
true and correct information regarding the state of the business and financial
condition of the Company and in compliance with past custom and practice, (ii) a
copy of the Certificate of Formation and this Agreement and all applicable
amendments to the Certificates of Formation and this Agreement, (iii) a current
list of the names and last known business, residence or mailing addresses of all
Members, (iv) copies of all Member consents and approvals of the Members and
(v) the Company’s federal, state and local tax returns.

 

(b)          In addition to any other method that the Managing Member may deem
appropriate, the books and records shall be maintained in accordance with, and
for such length of time as is required by, applicable state and federal tax laws
and regulations (including the Regulations under Section 704(b) of the Code).
The books and records shall be available at the Company’s principal office for
examination by any Member, or any Member’s duly authorized representative, at
all reasonable times during normal business hours.

 

(c)          Each Member (other than the Managing Member) shall reimburse the
Company for all reasonable costs and expenses incurred by the Company in
connection with the Member’s inspection and copying of the Company’s books and
records.

 

11.2.      Budget. The Company shall prepare a draft budget for the Company’s
upcoming Fiscal Year (the “Budget”), including projected income statements, cash
flows and balance sheets, on a quarterly basis for the ensuing Fiscal Year,
together with underlying assumptions and a qualitative description of the
Company’s business plan by the Managing Member in support of the Budget. The
Budget will also include the aggregate amount of employee and member
compensation. Each Founder Member shall be entitled to receive, upon written
request to the Company, a copy of the Budget.

 

- 47 -

 

  

11.3.      Financial Reports.

 

(a)          Each Founder Member shall be entitled to receive, after written
request to the Company specifying the information they wish to receive, within
ninety (90) days after the end of each Fiscal Year (or such longer period of
time approved by the Managing Member and Founder Member Representative, but not
in excess of one hundred eighty (180) days after the end of the Fiscal Year), an
audited balance sheet as of the end of such Fiscal Year and the related income
statement, statement of members’ equity, and statement of cash flows for such
fiscal year prepared in accordance with GAAP, consistently applied and a signed
audit letter from the Company’s auditors who shall be selected by the Audit
Committee from among the “Big 4” nationally recognized accounting firms, or
another firm approved by the Managing Member. In lieu of providing audited
financial statements of the Company, the Company may provide audited
consolidated financial statements of the Managing Member.

 

(b)          Notwithstanding Section 18-305 of the Act and subject to
Section 13.1, no Member (other than the Managing Member) shall have any rights
to obtain information from the Company, including any right to access, review or
copy the books or records of the Company, other than pursuant to Section 11.1,
Section 11.2 and Section 11.3; provided that the Company shall provide the
Members with information relating to the Company that is reasonably necessary to
enable each Member to prepare its federal, state and local income tax returns.

 

(c)          The rights of the Founder Members under this Section 11.3 and under
Section 11.2 shall terminate at such time as the Founder Member Ownership
Threshold is no longer met.

 

11.4.      Annual Accounting Period; Accounting Method. The annual accounting
period of the Company shall be its Fiscal Year. The Company shall use the
accrual method of accounting applied in a consistent manner using GAAP.

 

11.5.      Tax Matters.

 

(a)          If no such election otherwise already is in effect, the Company
shall make, and thereafter keep in effect, a valid election under Section 754 of
the Code beginning in the taxable year of the Company that includes any Exchange
or Transfer of an Interest constituting a sale or exchange for federal income
tax purposes hereafter occurring, and shall cause any direct or (to the extent
held through one or more entities treated as a partnership or disregarded entity
for federal income tax purposes) indirect Operating Subsidiary that is a
partnership for federal income tax purposes, to make, and keep in effect, a
valid election under Section 754 of the Code beginning with such taxable year.
If the Company acquires an interest in an entity that is treated as a
partnership for federal income tax purposes, either directly or indirectly
through one or more entities treated as a partnership or disregarded entity for
federal income tax purposes, the Company shall use its best efforts to cause
such entity to file a valid election under Section 754 of the Code effective for
such entity’s taxable year in which such acquisition occurs, unless such entity
already has an election under Section 754 of the Code in effect, and shall not
cause such entity to revoke such election.

 

- 48 -

 

  

(b)          Subject to paragraph (a) and Section 11.5(d), the Managing Member
shall have the authority to make any and all tax elections and other decisions
relating to tax matters for federal, state and local purposes, provided that the
Managing Member shall make no such tax elections or such other decisions having
a potentially material and adverse bearing on any of the Founder Members without
the prior written consent of the Founder Member Representative.

 

(c)          The Managing Member shall act as the “tax matters partner” of the
Company under the Code (the “Tax Matters Person”) and in any similar capacity
under state or local law. The Tax Matters Person shall have the power and
authority to perform in such capacity those duties as may be required to be
performed by a “tax matters partner” under the Code. The Tax Matters Person
shall take such reasonable steps as are necessary to make the Founder Members
“notice partners” within the meaning of Section 6231(a)(8) of the Code. Except
as otherwise provided in or as would otherwise be inconsistent with other
provisions of this Section 11.5, each Member agrees to execute, certify,
deliver, file and record at appropriate public offices or deliver to the
Tax Matters Person such documents as may be requested by the Tax Matters
Person to facilitate the handling of any tax matter as the Tax  Matters  Person 
deems necessary. The Tax Matters Person shall be indemnified by the Company with
respect to any action taken by him in his capacity as Tax Matters Person by
applying, mutatis mutandis, the provisions of Section 6.1.

 

(d)          The Company shall prepare or cause to be prepared all federal,
state and local income and other tax returns that the Company is required to
file. The Company shall use commercially reasonable efforts to send or deliver
to each Person who was a Member at any time during a taxable year of the Company
such tax information (including Schedule K-1’s) within ninety (90) days after
the end of such taxable year as shall be reasonably necessary for the
preparation by such Person of such Person’s federal income tax return and state
income and other tax returns. Notwithstanding the foregoing, the Founder Member
Representative shall, on behalf of the Company and at the Company’s expense,
prepare or cause to be prepared all federal, state and local income and other
tax returns that the Company is required to file for the Fiscal Year of the
Company that includes the Effective Date and all prior periods.  The Company
shall provide the Founder Member Representative its full cooperation in
connection therewith. For all other Fiscal Years of the Company, the Tax Matters
Person shall, in consultation with the Founder Member Representative and giving
effect to all reasonable comments of the Founder Member Representative, prepare
or cause to be prepared all federal, state and local income and other tax
returns that the Company is required to file.

 

- 49 -

 

  

(e)          If the Company becomes the subject of any audit, assessment or
other examination relating to taxes by any tax authority or any judicial or
administrative proceedings relating to taxes (a “Tax Audit”), the Managing
Member shall promptly notify the Members of the existence of, and the issues
involved in, such Tax Audit, and, if requested by the Managing Member, the
Members shall cooperate in good faith to resolve any issues that arise during
the course of such Tax Audit. The Members shall keep each other reasonably
informed of all material matters arising in connection with such Tax Audit and
each Member may participate in such Tax Audit at its own expense. In the case of
any Tax Audit with respect to a Fiscal Year of the Company that includes the
Effective Date, if the Founder Member Representative shall so request, to the
fullest extent legally permissible, the Managing Member shall relinquish to the
Founder Member Representative control of the nature and content of all actions
to be taken by the Company in response to, and the defense of, such Tax Audit
and shall reasonably cooperate with the Founder Member Representative in
connection with the defense of such Tax Audit; in such event the Company shall
reimburse the Founder Member Representative for all expenses incurred by the
Founder Member Representative in connection with the response to, and the
defense of, such Tax Audit. In the case of any Tax Audit with respect to a
Fiscal Year of the Company prior to the Fiscal Year of the Company that includes
the Effective Date, the Founder Member Representative shall control the nature
and content of all actions to be taken by the Company in response to, and the
defense of, such Tax Audit in such Founder Member Representative’s capacity as
Tax Matters Person for such Fiscal Year and the Company shall reimburse the
Founder Member Representative for all expenses incurred by the Founder Member
Representative in connection with the response to, and the defense of, such Tax
Audit. In the case of a Fiscal Year of the Company subsequent to the Fiscal Year
that includes the Effective Date, the Managing Member shall control the nature
and content of all actions to be taken by the Company in response to, and the
defense of, such Tax Audit for such Fiscal Year, in consultation with the
Founder Member Representative. In no event shall the Founder Member
Representative settle any Tax Audit with respect to the Fiscal Year of the
Company that includes the Effective Date without the consent of the Managing
Member, which consent shall not be unreasonably conditioned, withheld or
delayed. In no event shall the Managing Member settle any Tax Audit with respect
to a Fiscal Year of the Company subsequent to the Fiscal Year that includes the
Effective Date without the prior written consent of the Founder Member
Representative, which consent shall not be unreasonably conditioned, withheld or
delayed. The Founder Member Representative shall have the right to settle any
Tax Audit with respect to any Fiscal Year of the Company ended prior to the
Fiscal Year of the Company that includes the Effective Date, provided, that if
the settlement of such Tax Audit would materially adversely impact the Managing
Member for any Fiscal Year including, or ending after, the Effective Date, the
Founder Member Representative shall have obtained the prior written consent of
the Managing Member, such consent not to be unreasonably conditioned, withheld
or delayed.

 

Article XII
Amendments

 

12.1.      Approval of Amendments. Except as otherwise provided in this
Agreement or as otherwise required by Law, any amendment to this Agreement
hereto may be made only pursuant to an agreement in writing signed by (x) the
Company and (y) the Managing Member (after obtaining approval of the Required
Independent Directors); provided, however, that, notwithstanding the foregoing:

 

(a)          as long as the Founder Member Ownership Threshold is met, any
amendments to this Agreement shall require the approval of the Founder Member
Representative; provided that the foregoing clause (a) shall not apply with
respect to (x) any issuance of new Interests made in compliance with the terms
of this Agreement or (y) any amendments to the Schedule of Members to reflect
any change in the Members, Interests or the Capital Accounts of the Members in
accordance with the terms of this Agreement.

 

- 50 -

 

  

(b)          any amendment which would materially and adversely affect the
rights or duties of a Member on a discriminatory and non-pro rata basis shall
require the consent of such Member; provided that the foregoing clause (b) shall
not apply with respect to (x) any disproportionate effect on a Member of any
issuance of new Interests made in compliance with the terms of this Agreement
resulting solely from the number or type of Units held by such Member compared
to the number or type of Units held by other Members or (y) any amendments to
the Schedule of Members to reflect any change in the Members, Interests or the
Capital Accounts of the Members in accordance with the terms of this Agreement.

 

12.2.      Amendment of Certificate of Formation. If this Agreement shall be
amended pursuant to this Article XII, an officer approved by the Managing Member
shall, to the extent necessary, cause the Certificate of Formation to be amended
to reflect such change.

 

Article XIII
General Provisions

 

13.1.      Confidentiality.

 

(a)          Confidential Information of the Company. Each Member (excluding the
Managing Member) agrees (as to itself only) that such Member will, and will
cause its Affiliates and Principals to, at all times:

 

(i)hold in the strictest confidence and shall neither use in any manner
detrimental to the Managing Member, Company or any Subsidiary, or disclose,
publish, divulge or make accessible, directly or indirectly, to any Person, any
Confidential Information of the Managing Member, the Company or any Subsidiary,
without the prior written consent of the Managing Member;

 

(ii)exercise all reasonable efforts to prevent third parties from gaining access
to such Confidential Information of the Managing Member, the Company or any
Subsidiary;

 

(iii)inform all other employees and agents, to whom such Member discloses
Confidential Information of the Managing Member, the Company or any Subsidiary,
of the proprietary interest and nature of such Confidential Information and of
the recipient’s obligations under Company policy to keep such information
confidential; and

 

(iv)take such other protective measures as may be or become reasonably necessary
to preserve the confidentiality of such Confidential Information of the Managing
Member, the Company or any Subsidiary.

 

(b)          Confidential Information of Members. Each Member (excluding the
Managing Member) and each Principal of a Member (excluding the Managing Member)
agrees at all times not to disclose, publish, divulge or make accessible,
directly or indirectly, to any Person, any Confidential Information of any
Member or any Affiliate of such Member to any Person without the prior written
consent of such Member.

 

- 51 -

 

  

(c)          Exceptions to Disclosure of Confidential Information.
Notwithstanding subsections (a) and (b) of this Section 13.1, each Member (and
each Principal or Affiliate of a Member) may divulge or communicate Confidential
Information: (i) to officers, directors, stockholders, partners, members,
interest holders or employees of the Managing Member or the Company or such
Member or Principals (or their respective Affiliates), and to auditors, counsel
and other professional advisors to such Persons and the Company or the Managing
Member; provided, however, that such Persons have a need to know and have been
informed of the confidential nature of the information, and, in any event, the
Person disclosing such information shall be liable for any failure by such
Persons to abide by the provisions of this Section 13.1; or (ii) to the extent
the disclosure of Confidential Information is required to be disclosed by order
of a court of competent jurisdiction, administrative agency or governmental
body, or by any Law, or by subpoena, summons or any other administrative or
legal process, or by applicable regulatory standards, in which case the
disclosing party will (except as prohibited by Law) provide the Company or the
Person whose Confidential Information is required to be disclosed, as
applicable, with prompt, prior written notice of such compelled disclosure and
the opportunity to prevent or limit such disclosure; provided, however, that
such Person either (x) agrees to keep such Confidential Information confidential
in accordance with this Section 13.1 and such transferring Member shall be
liable for such Person’s compliance with the provisions of this Section 13.1, or
(y) signs a confidentiality agreement with the Company with respect to any such
Confidential Information.

 

(d)          Performance Records. Each Member (other than the Managing Member)
agrees that the performance records and financial results of the Company and its
Subsidiaries are the exclusive property of the Company and its Subsidiaries, and
each such Member shall have no ownership, attribution or other rights with
respect thereto. Each Member (other than the Managing Member) hereby assigns to
the Company the performance and financial results generated in connection with
such Member’s (or such Member’s Principal’s) employment by the Managing Member,
the Company or their Affiliates.

 

(e)          Survival. The covenants set forth in this Section 13.1 shall
survive the termination of this Agreement and shall continue to be binding on a
Member in its, his or her personal capacity after such Member ceases to hold any
Interests.

 

13.2.      Further Assurances. Each Member shall execute all such certificates
and other documents and shall do all such filing, recording, publishing and
other acts as the Managing Member or an officer of the Company reasonably deems
appropriate to comply with the requirements of Law for the formation and
operation of the Company and to comply with any Laws relating to the
acquisition, operation or holding of the Company Property, including (a) any
documents that the Managing Member deems necessary or appropriate to continue
the Company as a limited liability company in all jurisdictions in which the
Company or any Subsidiary conducts or plans to conduct business and (b) all such
agreements, certificates, tax statements and other documents as may be required
to be filed in respect of the Company.

 

- 52 -

 

  

13.3.      Notifications. Any notice, demand, consent, election, offer,
approval, request, or other communication (collectively, a “notice”) required or
permitted under this Agreement must be in writing and either delivered
personally, sent by certified or registered mail, postage prepaid, return
receipt requested or sent by recognized overnight delivery service, electronic
mail (e-mail) or by facsimile transmittal. Any notice sent by confirmed e-mail
or facsimile must be sent simultaneously by another method described in the
prior sentence. A notice must be addressed: (a) if to a Member, to such Member’s
last known address as set forth on such Member’s signature page hereto or at
such other address as such party may designate from time to time by written
notice to the Company; and (b) if to the Company, to the Managing Member. A
notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three (3) Business Days after such notice is mailed to an
address within the United States of America or (ii) seven (7) Business Days
after such notice is mailed to an address outside of the United States of
America. A notice sent by recognized overnight delivery service will be deemed
given when received or refused. A notice sent by e-mail or facsimile shall be
deemed given upon receipt of a confirmation of such transmission, unless such
receipt occurs after normal business hours, in which case such notice shall be
deemed given as of the next Business Day. Any party may designate, by notice to
all of the others, substitute addresses or addressees for notices; thereafter,
notices are to be directed to those substitute addresses or addressees.

 

13.4.      Specific Performance. The parties recognize that irreparable injury
will result from a breach of any provision of this Agreement and that money
damages will be inadequate to fully remedy the injury. Accordingly, in the event
of a breach or threatened breach of one or more of the provisions of this
Agreement, any party which may be injured (in addition to any other remedies
which may be available to that party) shall be entitled to one or more
preliminary or permanent orders (a) restraining and enjoining any act which
would constitute a breach or (b) compelling the performance of any obligation
which, if not performed, would constitute a breach.

 

13.5.      Complete Agreement. This Agreement, together with the Investment
Agreement, the Exchange Agreement, the Tax Receivable Agreement and the
Registration Rights Agreement, constitutes the entire agreement and
understanding among the Members with respect to the subject matter hereof and
thereof, and supersedes all prior agreements or arrangements (written and oral),
including any prior representation, statement, condition or warranty among the
Company and the Members relating to the subject matter hereof and thereof,
including, without limitation, the Prior Operating Agreement.

 

- 53 -

 

  

13.6.      Power of Attorney.

 

(a)          Each Member other than the Managing Member hereby irrevocably
constitutes and appoints the Managing Member or any Person elected by the
Managing Member to oversee the winding up and dissolution of the Company (such
Person, a “Liquidator”), and authorized officers and attorneys-in-fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful representative and attorney-in-fact, with full power and
authority in its name, place and stead to make, sign, file, swear to, seal,
acknowledge, deliver and record: (a) all instruments, documents and certificates
which, from time to time, may be required to set forth any amendment to this
Agreement or which may be required by this Agreement or by the laws of the
United States of America, the State of Delaware or any other state in which the
Company shall determine to do business, or any political subdivision or agency
thereof; (b) all instruments, documents and certificates to execute, implement
and continue the valid and subsisting existence of the Company or to qualify and
continue the Company as a foreign limited liability company in all jurisdictions
in which the Company may conduct business; (c) all conveyances and other
instruments or documents that the Managing Member or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; (d) all conveyances and other instruments or documents that the
Managing Member deems appropriate or necessary to reflect the distribution or
exchange of assets of the Company pursuant to the terms of this Agreement; (e)
all instruments relating to the admission, acceptance, resignation, removal or
substitution of any Member pursuant to the terms of this Agreement; (f) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges relating to Units; and (g) all
agreements, instruments, certificates and other documents reasonably required in
connection with an Approved Sale.

 

(b)          The foregoing power of attorney is a special power coupled with an
interest and shall survive and continue in full force and effect notwithstanding
the subsequent resignation from the Company of any Member for any reason and
shall not be affected by the disability or incapacity of such Member or the
Transfer of such Member’s Interest and shall extend to such Member’s heirs,
successors, assigns and personal representatives. Each such Member hereby agrees
to be bound by any representation made by the Managing Member or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Member
hereby waives any and all defenses that may be available to contest, negate or
disaffirm the action of the Managing Member or the Liquidator, taken in good
faith under such power of attorney. Each such Member shall execute and deliver
to the Managing Member or the Liquidator, within fifteen (15) days after receipt
of the Managing Member’s or the Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the Managing Member or
the Liquidator (as the case may be) deems necessary to effectuate this Agreement
and the purposes of the Company.

 

13.7.      Applicable Law; Venue; Waiver of Jury Trial.

 

(a)          The parties hereto hereby agree that all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by the internal
laws of the State of Delaware without giving effect to any choice of law or
conflict of law provision or rule, notwithstanding that public policy in
Delaware or any other forum jurisdiction might indicate that the Laws of that or
any other jurisdiction should otherwise apply based on contacts with such state
or otherwise.

 

(b)          Each of the parties hereto submits to the exclusive jurisdiction of
the Court of Chancery in the State of Delaware in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each party hereto also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party hereto with respect thereto.
The parties hereto each agree that final judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding on it and may
be enforced in any court to the jurisdiction of which it is subject by a suit
upon such judgment.

 

- 54 -

 

  

(c)          EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.7(c).

 

13.8.      References to this Agreement; Headings. Unless otherwise indicated,
“Articles,” “Sections,” “subsections”, “clauses”, “Exhibits” and “Schedules”
mean and refer to designated Articles, Sections, subsections,
clauses, Exhibits and Schedules of or to this Agreement. Words such as “herein,”
“hereby,” “hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this
Agreement as a whole, unless the context indicates otherwise. All headings in
this Agreement are for convenience of reference only and are not intended to
define or limit the scope or intent of this Agreement. All exhibits and
schedules referred to herein, and as the same may be amended from time to time,
are by this reference made a part hereof as though fully set forth herein.

 

13.9.      Binding Provisions. This Agreement is binding upon, and inures to the
benefit of, the parties hereto and their respective personal and legal
representatives, heirs, executors, successors and permitted assigns.

 

13.10.    Construction. Common nouns and pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the Person, Persons or other reference in the context
requires. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any Member. Any reference to the Act, Code or other statutes, laws, or
regulations (including the Regulations), forms or schedules shall include any
amendments, modifications, or replacements thereof. Any reference to any
agreement, contract, certificate of incorporation, document or schedule, unless
otherwise stated, shall include any amendments, modifications, or replacements
thereof. Whenever used herein, “or” shall include both the conjunctive and
disjunctive unless the context requires otherwise, “any” shall mean “one or
more,” and “including” shall mean “including without limitation.” “Member” or
“members” and “limited liability company” or “limited liability companies” shall
be substituted in and for references to “partner” or “partners” and
“partnership” or “partnerships,” respectively, in the Code, Regulations and any
pronouncements by the Internal Revenue Service.

 

- 55 -

 

  

13.11.    Severability. It is expressly understood and agreed that although the
parties consider the restrictions contained in this Agreement to be reasonable
and necessary for the purpose of, among other things, preserving the goodwill,
proprietary rights and going concern value of the Company, if any provision of
this Agreement or the application of any such provision to any party or
circumstance shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to any party or circumstance other than those to
which it is so determined to be invalid or unenforceable, shall not be affected
thereby, and each provision hereof shall be enforced to the fullest extent
permitted by Law so long as the economic or legal substance of the matters
contemplated hereby is not affected in any manner materially adverse to any
party. If the final judgment of a court of competent jurisdiction declares or
finds that any term or provision hereof is invalid or unenforceable, the parties
hereto agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, or to delete specific words or phrases, and to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. If such court of competent jurisdiction does not so
replace an invalid or unenforceable term or provision, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the matters contemplated hereby are fulfilled to the fullest extent
possible.

 

13.12.    Counterparts. This Agreement and any amendments may be executed
simultaneously in two or more counterparts and delivered via facsimile or .pdf,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document. The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

13.13.    No Third Party Beneficiaries. Except for Covered Persons, who shall be
intended third party beneficiaries of Section 6.1 with the right to directly
enforce the provisions thereof as if signatories hereto, this Agreement is not
intended to, and does not, provide or create any rights or benefits of any
Person other than the parties hereto and their successors and permitted assigns.
Without limiting the foregoing, this Agreement shall not be construed as
conferring any benefit upon any creditor of the Company or any creditor of a
Member (and no such creditor shall be a third party beneficiary of this
Agreement).

 

13.14.    Mutual Drafting. The parties hereto are sophisticated and have been
represented by attorneys throughout the transactions contemplated hereby who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of Laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

 

- 56 -

 

  

13.15.    Waiver of Partition. No Member or any successor-in-interest to any
Member shall have the right while this Agreement remains in effect to have any
Company assets partitioned or to seek judicial dissolution pursuant to
Section 18-802 of the Act, and each Member, on behalf of itself, its successors,
representatives, heirs and assigns, hereby waives any such rights. It is the
intention of the Members that during the term of this Agreement the rights of
the Members and their successors-in-interest, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of any Member or
successor-in-interest to Transfer of any interest in the Company shall be
subject to the limitations and restrictions of this Agreement.

 

13.16.    Rights and Remedies Cumulative. The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights the parties
may have by Law, statute, ordinance or otherwise. No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement or condition.

 

13.17.    Founder Member Representative.

 

(a)          Each Founder Member and each Class B Member hereby irrevocably
constitutes and appoints Christian M. Zugel as “Founder Member Representative”
for all purposes of this Agreement, and in such capacity to act as such Member’s
agent and attorney for and on behalf of each such Member, with full power of
substitution, in the name, place and stead of such Member with respect to all
matters under this Agreement, and to do (or refrain from doing) all such acts
and things, and to execute all such documents, as the Founder Member
Representative shall deem necessary or appropriate hereunder. So long as
Christian M. Zugel is alive and not incapacitated, he shall be the Founder
Member Representative. In the event of Christian M. Zugel’s death or incapacity,
a successor Founder Member Representative may be appointed by the consent of a
Founder Member Majority-in-Interest. The Founder Member Representative may, on
behalf of all of the Founder Members or any Class B Member, waive any rights of
the Founder Members or a Class B Member under this Agreement.

 

(b)          Notwithstanding anything herein to the contrary, upon the material
breach by Christian Zugel of any non-competition, non-solicitation (including of
Clients or employees), non-hire, confidentiality or non-disparagement agreement,
which material breach is not cured within thirty (30) days of Christian Zugel’s
receipt of notice thereof from the Managing Member (or the Required Independent
Directors, as the case may be), the Founder Member Representative shall have no
further consent or approval rights under this Agreement; provided, however, that
no other rights or privileges of the Founder Members shall be limited or
restricted hereunder.

 

[Signature page follows]

 

- 57 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  THE COMPANY:       ZAIS GROUP PARENT, LLC         By: ZAIS Group Holdings,
Inc., its Managing Member         By: /s/ Christian Zugel   Name: Christian
Zugel   Title: Chief Investment Officer         PARENT MEMBER:       ZAIS GROUP
HOLDINGS, Inc.         By: /s/ R. Bradley Forth   Name: R. Bradley Forth  
Title: Chief Financial Officer

 

[Signature pages continue on the next page]

 

[Signature Page to Second Amended and Restated Limited Liability Company
Agreement of
ZAIS Group Parent, LLC]

 

 

 

 

  FOUNDER MEMBERS:       Zugel Family Trust       By: Fiduciary Trust
International of Delaware, as Trustee               By: /s/ Dorothy K. Scarlett
      Name: Dorothy K. Scarlett       Title: President & CEO

 

  /s/ Mark Mahoney, Trustee   Mark Mahoney, as Trustee       Family Trust u/a
Christian M. Zugel 2005 GRAT       By: Fiduciary Trust International of
Delaware, as Trustee               By: /s/ Dorothy K. Scarlett       Name:
Dorothy K. Scarlett       Title: President & CEO       /s/ Mark Mahoney, Trustee
  Mark Mahoney, as Trustee

 

[Signature pages continue on the next page]

 

[Signature Page to Second Amended and Restated Limited Liability Company
Agreement of
ZAIS Group Parent, LLC]

 

 

 

  

  /s/ Christian Zugel   Christian Zugel       /s/ Sonia Zugel   Sonia Zugel    
  /s/ Laureen Lim   Laureen Lim

 

[Signature Page to Second Amended and Restated Limited Liability Company
Agreement of
ZAIS Group Parent, LLC]

 

 

 

 

Schedule of Members

 

As of March 17, 2015

 

Name and Address of Member  Number and Class of Units †  Capital Account as of
Effective Date †           ZAIS Group Holdings, Inc.
2 Bridge Avenue
Red Bank, NJ 07701  13,870,917 Class A Units  $78,166,395.87           
Christian Zugel
35 Middletown Road
Holmdel, NJ 07733  3,325,000 Class A Units  $19,067,120.22            Laureen
Lim
144 Reade Street
New York, NY 10013  1,400,000 Class A Units  $8,028,261.15            Family
Trust u/ Christian M Zugel 2005 GRAT
c/o Fiduciary Trust International
1220 North Market Street
Wilmington, DE 19801  1,050,000 Class A Units  $6,021,195.86            Sonia
Zugel
35 Middletown Road
Holmdel, NJ 07733  700,000 Class A Units  $4,014,130.57            Zugel Family
Trust
c/o Fiduciary Trust International
1220 North Market Street
Wilmington, DE 19801  525,000 Class A Units  $3,010,597.93            Totals 
20,870,917 Class A Units  $118,307,701.60 

 

†The number of Class A Units and Capital Account for each Member shown on this
Schedule are subject to final adjustment pursuant to the Investment Agreement,
including with respect to the amount of Undistributed Eligible Accounts computed
based on Net Working Capital determined under Section 2.03 thereof.

 

 

 

 

Exhibit A

 

SCHEDULE OF ADDITIONAL FOUNDER UNITS

 

   Additional Founder Units to be released upon occurrence of:*  Founder Member 
1st Value
Determination
Event   2nd Value
Determination
Event   3rd Value
Determination
Event   4th Value
Determination
Event                    Christian Zugel   380,000    380,000    285,000  
 285,000                        Laureen Lim   160,000    160,000    120,000  
 120,000                        Family Trust u/ Christian M Zugel 2005 GRAT 
 120,000    120,000    90,000    90,000                        Sonia Zugel 
 80,000    80,000    60,000    60,000                        Zugel Family Trust 
 60,000    60,000    45,000    45,000                        Totals   800,000  
 800,000    600,000    600,000 

 

*The numbers of Additional Founder Units set forth on this Exhibit A are subject
to adjustment pursuant to Section 3.3.

 



 

